I declare resumed the session of the European Parliament adjourned on 24 February 2005.
Ladies and gentlemen, I would like to begin this sitting by making a statement on certain issues which are topical and which have been raised by some Members of this Parliament.
Ladies and gentlemen, last Thursday, the Conference of Presidents of the Political Groups unanimously adopted a statement on the situation of journalists in Iraq for me to read to you today. This statement was the result of meetings I held with heads of the French and Italian media organisations of the European journalists held hostage in Iraq and representatives of the ‘Reporters Without Borders’ organisation.
The Conference of Presidents issued this statement, which was very widely reported in the European media.
A little later, on Friday afternoon, we were overjoyed to hear of the release of Giuliana Sgrena. That joy was soon overshadowed by the death of Nicola Calipari, who died tragically while using his own body to protect Giuliana. Let us acknowledge today the courage and sense of duty that lost Nicola Calipari his life in carrying out that duty.
In tribute to him, I would like today to join with the Italian authorities, in particular Presidents Ciampi and Berlusconi, who have called on the United States authorities to clarify fully the dramatic circumstances in which Nicola Calipari died. As in other similar circumstances, we must know how and why these tragic events have taken place.
This morning the whole of Italy paid a posthumous tribute. I would like our Parliament to join the Italian people in their acknowledgement and, on behalf of all of you, to communicate our solidarity and friendship to his family at this painful time.
Today, Giuliana is back amongst us and enjoying freedom, but we must continue our efforts to achieve the release of Florence Aubenas and her interpreter and guide, Hussein Hanun Al-Saadi. They are still being held captive, held by people who reject the right to information and, therefore, democracy.
As from today, pictures of them will be displayed at the entrance to our Chamber. They are a visual demonstration of our solidarity. The European Parliament wants them to return to their friends and families as soon as possible.
In these circumstances, the European Parliament must once again state that there can be no democracy without freedom of information and that the security of journalists must be protected in every part of the world. We must take every possible measure to ensure that the media can carry out their duties, particularly in regions where there is armed conflict, including Iraq.
After this statement on topical issues, some painful and some happy, I must make another statement on what we may call historical commemorations.
As you know, centuries of fratricidal wars between our countries are etched on our memories. As President of the European Parliament, I frequently receive requests for minutes of silence to commemorate the events which remind us of the saddest moments in our history.
Just a few days ago, our Polish colleagues asked that we observe a minute’s silence to remember the massacre in Katyn, Miednoye and Jarkov, when 14 000 Polish officers were executed in cold blood by the Stalin regime on 5 March 1940. There is no question that this is a legitimate request and it is our duty not to forget those events or the victims of them. But every day, given the history of our continent – a tragic and turbulent history – the calendar is going to record sad events for each of our countries. This is the case because Europe has been divided by wars in which millions of our fellow citizens have died.
Nevertheless, although we must remember the past – and we do – last week the Conference of Presidents agreed not to observe a minute’s silence or make statements systematically at every plenary session on every occasion when we are reminded of a painful event.
Our current history, our reunification, must help us to overcome the events of the past and to remember that the consolidation of peace and democracy, the values of the European Union, must prevent them from ever happening again.
Finally, while I hope that all our fellow Members understand the resolution we have adopted in this regard, I must mention the police repression suffered by women who were demonstrating in Istanbul ahead of International Women’s day. Before coming to this plenary session, I issued a press release in which I strongly condemn these events and I call on the Turkish Government to apply exemplary penalties in relation to events that in no way send the correct message in terms of Turkey’s possible entry into the European Union.
The final version of the draft agenda for the present part-session as drawn up by the Conference of Presidents at its meeting of Thursday 3 March pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
No amendment has been proposed.
I have received two requests for the Commission to make statements. On the one hand, the Group of the Greens/European Free Alliance has requested that the Commission make a statement on its position on services in the internal market. The Commission is prepared to make that statement and we could discuss this issue tomorrow, Tuesday, from 6.00 p.m. to 6.30 p.m., with a communication from Commissioner McCreevy, followed by questions and answers by means of the ‘catch-the-eye’ procedure.
Secondly, the Socialist Group in the European Parliament has requested that Commissioner McCreevy make a statement tomorrow, Tuesday, at the same time, on the Directive on the patentability of computer software, followed, at least, by speeches by the political groups.
The Group of the Greens has also requested that on Wednesday the Council and Commission statement on the health workers detained in Libya be replaced by a Council and Commission statement on the patentability of computer software.
Clearly, to a large extent, these requests are not compatible with each other. We cannot approve all of them. We cannot discuss two different things at the same time, and I shall therefore have to submit the requests for amendments to the agenda to a vote in the order in which I have received them. If any of them is approved, there would be no point in voting for the others, since that would clearly contradict the decision we had adopted.
I am therefore going to submit the Group of the Green’s request that the Commission make a statement on its position on services in the internal market to a vote by a show of hands, naturally.
Mr President, is there any reason why the Commission cannot deal with both the Services Directive and software patents at 6 p.m. tomorrow? This would allow us to keep the serious and ongoing issue of the health workers detained in Libya on the agenda for Wednesday.
– Mr President, we could go along with that suggestion. If Commissioner McCreevy were to make a short statement on both matters, we in the groups could then decide where our priorities lay. I would support this as an alternative compromise.
– Mr President, we too are perfectly happy with this proposal, on condition that discussion of the subject is not completed in thirty minutes.
Mr President, I did not properly understand what you were proposing to us at the start. What we want is for its to be possible for the two issues, that of the patenting of computer software and that of theservices directive, to be tackled during the sitting. For example, one could be dealt with on Tuesday and the other on Wednesday, or at any other time, but placing one of the two on the agenda must not lead to the other’s being removed.
Mr President, we do not agree with this proposal. In fact, we want there to be a debate involving clarification of the Commission’s position on the directive on liberalisation of services. That is very important. Regarding the patentability of computer software, we consider that Parliament’s work should be done in the normal way. There will necessarily be a debate within our Parliament, but as part of the second reading procedure, since we have just adopted a joint position. We do not, therefore, want there to be any confusion between the two debates, and we prefer to give all the time needed to the debate following the Commission statement on the directive on liberalisation of services.
– Mr President, I should just like to make it clear that our request regarding the software patents debate was a call not just for a Commission statement but also for a Council statement.
Mr President, irrespective of how the vote turns out, I would just ask you to ensure that tomorrow’s questions to the Commission can be of the same length, as that is a fundamental parliamentary right, and one guaranteed by the Treaties.
Very well, Mr Posselt, you may rest assured that we shall do that.
I believe we should vote on an amendment to the agenda to the effect that tomorrow, from 6.00 p.m. to 6.45 p.m., the Commission should make a statement on the two items proposed, that is to say, on services in the internal market and on the Directive on the patentability of computer software, for which there are currently more requests in favour.
Mr President, I beg leave to make a comment on the procedure. I would ask you first to have a vote on the services directive, for which there may or may not be a majority. We can then – still in a split vote – move on to the software business. If you have them both voted on together, you may well end up with a result that this House does not want in the least, and so I ask that we vote item by item.
This is a complicated issue. We shall proceed as follows, and this is a decision by the Presidency that I will carry out next. We shall vote on the request for the Commission to make a statement tomorrow on services in the internal market and then, regardless of the result of that vote, we shall vote on the proposal that the Commission make a statement tomorrow on the patentability of computer software.
If both are approved, they will take place jointly from 6.00 p.m. to 6.45 p.m.
We shall proceed to the vote on the proposal that the Commission make a statement on services in the internal market:
– Mr President, I am really sorry but I do not understand what we are voting on at the moment. Are we voting on replacing the debate on the services directive with the debate on the software patents directive?
Mrs Frassoni, we have voted on a proposal that tomorrow there should be a Commission communication.
Now we are going to vote on another proposal that there should be a Commission communication tomorrow on the patentability of computer software. We shall proceed to the vote.
Tomorrow, therefore, from 6.00 p.m. to 6.45 p.m., there will be a Commission statement on the two issues we have dealt with.
Mr President, this concerns the last decision you made. I wish to make two points. As Coordinator for the Committee on the Internal Market and Consumer Protection, on the question of the internal market for services, I hope that first of all we will have the first opportunity...
Which Rule are you invoking?
Mr President, this is new. We do not have a point of order, we have a new procedure. We have now agreed to combine two statements and I would like to ask …
Mr Harbour, please sit down. You do not have the floor.
The Group of the European People’s Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament have requested that the whole of Wednesday morning be dedicated to the mid-term review of the Lisbon Strategy and that the debate be extended until 12.30 p.m.
The agenda could be presented as follows: from 9.00 a.m. to 12.30 p.m., mid-term review of the Lisbon Strategy. At 12.30 p.m., the vote. From 3.00 p.m. to 5.30 p.m., Council and Commission Statements, firstly on the preparation of the Brussels European Council, and secondly on the health workers detained in Libya.
Mr President, I would be very much against removing from the agenda a debate on the health workers detained in Libya. Indeed, my understanding is that there is no longer a request to remove that item from the agenda.
Mr President, could you explain again? You are keeping the statement on the Lisbon strategy between the hours of 9 a.m. and 12.30 p.m. The votes will take place at 12.30 p.m., but at what time will the debate on the health workers detained in Libya take place?
From 3.00 p.m. to 5.30 p.m., we would debate the two Council and Commission statements on the Brussels European Council and on the health workers detained in Libya.
Fortunately, we do not have any proposed amendment for the Thursday sitting.
Pursuant to Rule 144 of the Rules of Procedure, we shall proceed to the one-minute speeches on matters of political importance.
– Mr President, you have paid tribute to the name and the story of Nicola Calipari, a high-ranking Italian State and SISMI intelligence officer, who was in Baghdad for the fourth time with the task of rescuing a hostage from the hands of armed terrorist groups who have murdered Iraqis.
Thank you for doing so, but I should also like to say that it might perhaps be time for Parliament to stop being unintentionally racist. The fact is that we consider the death of a westerner to be an event of worldwide significance, but we remain silent while Iraqi men and women are continually being slaughtered for the sake of ideologies like Saddam Hussein’s and other comparable ideas, just as we have also stayed silent about the mass graves in Katyn for the last fifty years. That is an absolute disgrace!
Mr President, I should like to make the point I was going to make earlier. Could I say to you first of all that as political group coordinator for the committee most affected by the new procedure for tomorrow, you should have allowed me to speak earlier.
I hope that the discussion on the internal market for services will be taken first and that we have enough time. Last Thursday, when we had a special meeting with the rapporteur, all the committee members signed an oral question. It was not in time but we want that statement in full.
The second point is crucial and I feel I was perfectly entitled to make it when everyone was here. As a number of colleagues have indicated, the statement on the Computer-Implemented Inventions Directive must also involve the Council. The issue at stake is that the Council reached an agreement today. You completely ignored that, Mr President. You did not indicate whether the Council would be available. That was the point that I wanted to put to you. The coordinators and senior people involved in the discussions have detailed knowledge, and if you are going to stop them commenting on changes of procedure, you are not doing justice to the Members of this House when they are discussing changes to the agenda.
Thank you very much, Mr Harbour. You will appreciate that changes to the agenda always create conflict and controversy; I must deal with the requests made by the political groups via their spokespeople.
Mr President, this House has a very proud record of supporting the peace process in Northern Ireland and of supporting both the Irish and United Kingdom Governments in trying to achieve a lasting solution to the difficulties there.
It is the view of both the Irish and UK Governments that the only remaining obstacle to peace is the criminality and paramilitary activity of the IRA, a statement that was greeted with some surprise by IRA circles. However, the events of the last few months – the raid on the Northern Bank, the murder of Robert McCartney, the intimidation of witnesses, the evidence of money laundering – suggest there is extensive criminality, which has now become part and parcel of the Northern Ireland scene.
I hope that this Parliament will send a message of support to both governments and tell all parties that criminality has no place whatsoever in political action. Criminality imprisons people, it does not liberate them.
For Croatia to become an associate member, it has pushed through far-reaching reforms in the last few years in order to meet the European Union’s political, economic and legal requirements, the so-called Copenhagen criteria.The Council has recognised these efforts, thanks to which in December last year Croatia won the status of associate member, and a date was set for the start of accession talks. However, disputes surrounding the handover of General Gotovina have created uncertainty as to whether Croatia can really begin the negotiations.
During the talks in Zagreb last week, our committee should have satisfied itself that the Croatian Government is responding to the Council Decision of 17 December and is wholeheartedly cooperating with the International Tribunal. Above all, I ask the members of the Council that they accept as wholehearted cooperation the fact that 625 of the Hague Prosecutor’s 626 demands have been met. It is not fitting for the history of European Union enlargement that the destiny of a thousand-year-old European nation should be tied to a single man.
Ladies and gentlemen, genuine integration of the peoples of Europe will only be possible on the basis of truth. On the occasion of the recent commemoration of the tragedy suffered by the victims of the Auschwitz German concentration camp it was clear that not everyone finds this truth pleasantor easy to accept. Today I should like to draw Members’ attention to certain events deliberately written out of modern European history. Sixty-five years ago, the Polish nation felt the full brunt of the coalition between the two criminals Hitler and Stalin. The aim of this coalition was to annihilate the state of Poland and the Polish people, and to subjugate Europe.
On 10 February 1940, the Soviet aggressors began the inhumane task of deporting Polish families to Siberia, the Golgotha of the East. Children, women and old people were snatched from their homes in the dead of the winter night and herded into cattle trucks. After a journey in life-threatening conditions that lasted several weeks, they arrived at the forced labour camps in the so-called evil land, where temperatures fall as low as 40 ºC. Years of humiliation, hunger, disease and homesickness awaited those who survived the journey, and 1 500 000 innocent people were deported in this manner merely because they were Polish. Such wrongdoing continued even after the end of the war, when Poland was ruled by the Soviet Union. The majority of my fellow citizens did not survive these genocidal deportations. My fellow Europeans, are you familiar with this period of history? Do they teach children about it in European schools? If we wish to build a peaceful future for our peoples, we must stand in truth, both before...
– As you mentioned, Mr President, yesterday, 6 March, a demonstration in Istanbul to mark International Women’s Day was brutally put down by the Turkish police and dozens of people were detained.
Unfortunately, this act of violence is not an isolated incident. On 26 February, an activist of the EMEP, the Turkish Labour Party, was shot. I wish to express my solidarity with your words, Mr President, and would ask you to condemn such acts to the Turkish authorities and demand that the perpetrators be held to account.
– Mr President, we have heard that the Cuban Foreign Affairs Minister is to visit the EU and that you are going to receive him. I do not know if this is true, but we should like confirmation.
If it is true, it would never even cross our minds to have him kicked out, unlike the Cuban Government, which did just that to Spanish and Dutch Members of this House a few months ago. On the contrary, we feel that he should be received and we want him to be received. There are three things that we would like to ask you to do once this visit is confirmed, Mr President. The first request is that you forward to the Cuban Foreign Affairs Minister the resolution adopted by Parliament on 17 November of last year, which is Parliament’s position on the Cuban situation. Secondly, if the Minister does come here, he will be coming without an invitation. We have nothing against this, but we have repeatedly invited Oswaldo Payá Sardiñas, the 2002 Sakharov Prize winner, to come to Parliament, and it is this Minister’s government – the Cuban Government – that has not allowed him to come. We would therefore strongly urge you to emphasise that we want Oswaldo Payá to be able to come to Parliament to discuss the Cuban situation with us.
Lastly, a request: I would ask them to release the political prisoners, to release the political prisoners in Cuba once and for all, and to announce a general amnesty, particularly for all those targeted by the March 2003 wave of repression.
Thank you very much, Mr Ribeiro e Castro. In fact, tomorrow at 7.30 p.m. I shall receive the Cuban Minister for Foreign Affairs. You may rest assured that I take very good note of your request and I shall communicate it to the Minister.
Mr President, I would like to refer to a manifesto issued by 157 state school teachers from the Basque Country affected by a Basque Government decree which means that they will lose the jobs they have been doing for more than 15 years, because they have not achieved a sufficiently high level in the Basque language, the co-official language with Castilian and the language in which the subject they teach is taught. They are the victims of a form of linguistic discrimination which puts political considerations before professional qualifications. They are suffering discrimination when compared to other groups of teachers and other public administration departments.
It is regrettable that the Basque Government, in its intransigence, is forcing these teachers out of the Basque public system, without recognising the professional work they have done or offering any compensatory solution.
Mr President, thank you for giving me the floor. I should like to endorse what has been said about the situation in Turkey. Over and above Parliament’s rejection, expressed by the President, I should like to ask whether there are further initiatives the President has considered taking in this connection. That is because this Parliament has, for the most part, been sympathetic to Turkish membership – and we, for our part, are very positive about Turkish membership of the EU, which we see as presenting great possibilities – and it is incredibly important that Parliament also be the first to shout out and protest whenever Turkey is clearly moving in the wrong direction. If the President could come up with an offer of further initiatives, that would be very helpful.
Mr President, a few days ago doctors at the World Health Organization warned that the world faces the very grave possibility of the virus known as bird flu triggering a human flu pandemic. The mortality rate for the virus is currently around 72%. Should the virus spread among humans, this flu could kill literally millions of people.
The World Health Organization advises that stockpiling vaccines is just one of the measures governments can implement to combat the spread of the virus. Italy and France reportedly plan to stockpile two million doses of a vaccine each, while the UK has decided against this owing to the difficulty of designing an effective anti-viral drug in advance against a mutative virus. Klaus Stöhr, head of the World Health Organization’s Global Influenza Programme, voiced his concerns in November last year. It is now time to ask whether the European Union is doing enough to prepare itself for a potential pandemic, and if not, why not?
Mr President, millions of people around the world are currently observing International Women’s Day, and that includes Turkey, where, as we have heard, their demonstration was brutally suppressed. I thank you for responding so rapidly and for sending out the right message. We have to see the women of Turkey given their democratic rights, or else the country’s accession will come to nothing.
Something else I would like to mention is that this House will, tomorrow, be discussing the outcomes of the UN’s ‘Beijing + 10’ Conference. The debate will begin tomorrow morning with an oral question, and the vote will be held at midday. President Barroso has now sent out invitations to an exchange of information with ten members of the Committee on Women’s Rights and Gender Equality to be held at that same time. This I regard as an affront, and none of our Members should have any part in such a meeting, held here in this House but ignoring the vote. I ask that it be made clear to Mr Barroso that we have to do our duty here in the plenary, and it is there that we will be debating women’s rights.
Mr President, ladies and gentlemen, on my own behalf and on behalf of the ‘Green Initiative’ Association, I should like to alert Members to the potential destruction of the environment along the Lower Oder between the cities of Szczecin and Schwedt, on the Polish-German border. There are plans to reconstruct the channel at this point, or in other words to widen and deepen it. The work is more than likely to damage and destroy the International Lower Oder Valley Park. Having seen the plans, I am convinced that this reconstructed channel will destroy the local peat bogs, as well as disrupting water flow and destroying natural breeding grounds for birds. I am certain that in this day and age and in this House there will surely be no lack of people willing to fight to protect the environment from destruction.
– Mr President, the question of Lebanon is included in this week's agenda. We shall be debating the withdrawal of the Syrian occupying forces from Lebanon, a Security Council resolution. We here – in civilised Europe – welcome this, we applaud it and there is not one among us who does not want the occupying army to leave Lebanon.
However, there is also an identical Security Council resolution for the Turkish occupying army in Cyprus. Is there no sensitivity on that subject? We cannot maintain that there are two sets of standards? We here in the European Parliament must say that what applies to the Syrian army – which must leave Lebanon – should also apply to the Turkish army, which must leave Cyprus. It is an identical resolution by an identical council, the Security Council. If, therefore, we really want democracy and equality before the law, we should call on the Turkish army to leave Cyprus, just as we are calling on the Syrian army to leave Lebanon.
Mr President, like Mrs Dührkop Dührkop, I wish to condemn in this House the fact that 157 teachers in the Basque Country, 157 workers with more than 15 years professional and educational experience, may lose their jobs for linguistic reasons, because they do not speak a particular language.
The Basque Government, headed by Mr Ibarretxe, wishes to discriminate against, to marginalise and to expel these Basque teachers from the administration. This is a scandalous case of linguistic and educational apartheid, which is contrary to the Spanish Constitution, to the Gernika Statute, to the European Constitutional Treaty and to the Charter on Human Rights, since the right to work is a human right and these teachers are going to be deprived of that right by means of a nationalist decree despite their professional and educational experience.
What the Basque Government is doing, ladies and gentlemen, does not conform to educational or academic criteria, but to the ideological, political, xenophobic and exclusive criteria of the Ibarretxe Plan. The Europe of freedoms, solidarity and equality must therefore ensure that regrettable cases such as this do not arise again in any part of our European Union.
– Mr President, I should like to commend you for taking a stance so promptly on the sad events in Turkey that we saw on television yesterday, where a demonstration to mark International Women’s Day was put down in a manner that was both extremely brutal and incompatible with Turkey’s commitments arising from its application to join the EU and from the decision made by Parliament and by the European institutions to open negotiations.
Mr President, you requested sanctions that would set an example and those sanctions demand that not only the perpetrators of this brutality but also those in charge of giving the orders be brought to book. Combating impunity is an essential factor in promoting human rights and impunity is rife in Turkey. This was seen recently with the death of the Kurdish child, Ugur Kaymaz, which was covered up by the Turkish police. The Commission and the Council must also send out a clear message to Turkey that this is incompatible with its commitments as regards negotiating accession to the EU and that respect for human rights involves not only changing the law, but also putting that respect into practice.
Thank you very much, Mrs Gomes. You will have noted that in the Presidency’s initial statement I referred to this issue and to the press release I have issued on behalf of all of you.
– Mr President, in your opening speech you recalled the death of Nicola Calipari, but I would rather call it the murder of Nicola Calipari. A statement by Mr Barroso was put out a few minutes ago, in which he describes what happened as an unfortunate incident. I do not know whether the Commission has any information that has not yet been made public which enables him to state that it was an unfortunate incident and not something more serious.
About an hour ago, CNN, referring to Pentagon sources, leaked the conclusion reached by the US inquiry, which is that it was simply a misunderstanding between the Italian and US authorities over the communication that the vehicles would be going past.
I should like to endorse the demand by Reporters Without Borders for a United Nations inquiry to be set up, and I call on the Commission and the Council to support their demand. In addition, I request that this issue should be included in the debate within the European Union on transatlantic relations, since we, as the European Union, have a very specific responsibility.
Mr President, as has already been mentioned, this week we celebrate International Women’s Day, but I also hope that during this week Parliament will take time to help raise awareness of an illness that affects more than 14 million women across Europe: endometriosis. This week is also Endometriosis Awareness Week. I know we get fed up with weeks for this and weeks for that, but this horrible disease is too little talked about and too often dismissed. The average time for diagnosing it is going up: it now stands at nine years. It affects 14 million women across Europe.
For this disease there is still no known cause and no cure. It wrecks lives and families. If nothing else makes us think, perhaps the fact that over EUR 30 billion is lost to our economy every year might make us think. There will be a written declaration on this open later this week. I hope colleagues will take the opportunity to sign it and support raising awareness of this horrible disease.
Mr President, while endorsing the last point, I also wish to emphasise the points made by Mr Mitchell. The World Health Organization has issued one of its severest warnings ever on an imminent flu pandemic, likely to be on a scale not seen since 1917, and yet Parliament remains mute. We asked for this matter to be placed on the agenda of the Committee on the Environment, Public Health and Food Safety; it is not on the agenda this week. We asked for it to be placed on the plenary agenda; it is not on the agenda this week.
The United States took action six months ago. Member States are beginning to take what amounts to inadequate action now. Mr President, will you write to the Commission and request a progress report on the action being taken by the Commission and Member States, and attach the response to the Minutes of this sitting? Could you also ensure that, through your good offices and mine, pressure is exerted on the Commission to make a statement the next time Parliament meets in plenary?
Thank you, Mr Bowis. I have taken good note of your request. We shall deal with it.
Mr President, thank you; another incident has occurred in Turkey to which I should like to draw attention. It has been reported in the press that the Turkish Foreign Minister, Mr Gül, has been critical of the European Commission’s representative, Mr Kretschmer, and has, in fact treated with contempt the criticisms he has made in recent days. Speaking as one who voted in favour of the commencement of negotiations with Turkey and is still committed to them, I believe that it is quite improper for Mr Gül to heap contempt on someone such as Mr Kretschmer, who is very calm and level-headed. Let it be known to the Commission that we are right behind Mr Kretschmer in the justified criticisms he has levelled at Turkey. Notwithstanding our support for the commencement of negotiations with Turkey, Mr Gül’s recent actions are unacceptable.
Mr President, further to what was said earlier by Mr Harbour, I would like to take this opportunity to make it quite plain that I think the House was very wise earlier to decide that we would be discussing both the Software Patent Directive and the Services Directive tomorrow evening. I also want to make it clear, in my capacity as rapporteur on the Services Directive, that I see it as unacceptable for that directive to be used to exclude other, equally important, legislation from the European Parliament. As that is something I am neither able nor willing to accept, our group has abstained.
Mr President, we have become used to receiving bad and alarming news from Russia. I have another incident to add to the long list of bad news. The Finno-Ugric Mari people are currently suffering severe discrimination. The Mari people live in an autonomous republic of the Russian Federation. Recently, attacks, beatings and killings have been reported. The targets are journalists and opposition leaders such as Yelena Rogacheva and Vladimir Kozlov. What is more disgusting is that the regional government, run by a Moscow-born politician, is inactive and completely indifferent to these serious violations of human rights.
I call on the European Parliament to protest against these violations and to call on the regional government of the Federation to put a stop to human rights abuses.
Mr President, I should like to draw the attention of the House to the McCartney family in Belfast and pay tribute to their strength in their response to the recent murder of their brother and son Robert McCartney. Many of us have been touched by the strength of this family. This murder must be condemned by all right-thinking people. It is not enough for Sinn Fein and the IRA to say they are going to make excuses or give up one person or five people. Everyone guilty of this attack should be given up to the forces of law and order in Belfast. There is no other way to do this. You cannot have half a law; you cannot apologise for the law. The law is the law. That is what we have to recognise as a Parliament and as people.
I urge you to exert maximum pressure to show that this Parliament is totally opposed to these ongoing attacks and murders. I have suffered far too much of that in my own constituency. Thankfully things are much better now.
Mr President, the highpoint of the opening of the so-called parliament of Communist China was the announcement of the vote on an anti-separatist law, amounting, in fact, to a threat against Taiwan, which – as we all know – has been a democratic country enjoying independence since 1941. At the same time, the Communist regime announced a 12.6% increase in military expenditure. It is difficult to see the two facts in complete isolation from one another.
It is at a time such as this that the European Council is preparing to lift the arms embargo against China, a decision which is completely unacceptable if Europe wants to retain its credibility in terms of human rights in the world. It is therefore desirable that this House should send a strong message in favour of maintaining the arms embargo and against the so-called People’s Republic of China’s threat of aggression against democratic Taiwan.
In Leeuwarden, Friesland, a strike is underway involving 30 workers of the company Atoglas who are protesting against the plan by its French parent company, Total Fina Elf, to close it down. Atoglas is a successful and innovative company, for which independent experts have predicted a profitable future. The works council is completely behind this statement and wants to avoid closure, but the French management want to close the company down all the same.
It is beyond me that Total Fina Elf should remain deaf to the works council’s arguments. Total Fina presents itself as a socially responsible enterprise. The least it should do is to listen to what the works council has to say. It is also beyond me that Total Fina should remain blind to the innovation that is taking place in Friesland, and, as the European Constitution specifically states that regional coherence and solidarity between the Member States is a common goal, we can also expect French companies to have an eye for regional development in the Netherlands. The strikers in Friesland are making an appeal to this European goal and to Total Fina to keep Atoglas open. I would urge my fellow MEPs to support the strikers in Friesland.
Mr President, ladies and gentlemen, I am delighted that you and many others have already called attention to the way in which yesterday’s women’s march in Istanbul was broken up, but also to other serious irregularities in Turkey. This House cannot protest enough against this.
Those women yesterday had personal and first-hand experience of the Turkish Government’s somewhat casual approach to respect for human rights. Now, however, Commissioner Rehn, who is responsible for enlargement, and is today starting his first official visit to Turkey in preparation of the opening of the accession negotiations, should realise that such violent action does indeed matter.
This situation illustrates the fact that there is still little evidence in real life of the many reforms that exist on paper, that many reforms in terms of minority rights – those of the Kurds, for example – have even ground to a complete standstill and that we in this House must closely monitor developments over the next few months.
Mr President, regarding the financial perspectives, the situation is extremely worrying in a lot of areas, especially those of rural development and environmental protection. Clearly, ‘more Europe’ cannot be achieved with less money. The financial resources for 2007-2013 are manifestly insufficient, but budgetary constraints affect the Fifteen and the ten new Member States differently.
For us, the rural development funds would make it possible in some degree to offset the severely discriminatory measures taken at the Copenhagen Summit, in accordance with which small farmers in the ten new Member States receive only 25% of the direct aid. For us, there was just one hope of compensation. This took the form of the much-vaunted rural development, which has been declared to be a priority of the European Union where the agricultural world is concerned. Resources do, however, clearly appear to be restricted or limited.
I would ask the Commission to make sure that resources for the benefit of the least advanced regions are not reduced.
Mr President, Voltaire, the philosopher of the Enlightenment, once stated that although he may disagree with what you think, he would fight tooth and nail to defend your right to say it. Unfortunately, we who think we uphold human rights across the world sometimes overlook the fact that we should put our own House in order. God knows that I, with my political ideas, do not see eye to eye with the Mayor of London or the French comedian Dieudonné, but I will never ever stop them from saying what they have said in the recent past. Wherever we may be on the political spectrum, though, we should join forces in expressing our indignation about the way in which the Torquemadas of the University of Lyon have sacrificed a Member of this House, Mr Gollnisch, on the altar of political correctness, simply on account of an indiscretion of opinion. Even though your opinion may be diametrically opposed to his, he has never misused his professorship or his status as an expert on Japan for the sake of political advantage and, outside the university, he should be entitled to say what he likes. What happened in Lyon today is a disgrace.
We must end the one-minute speeches.
Many Members, including myself, are not satisfied with the ‘catch-the-eye’ procedure. I understand all of those who ask to take the floor, but not everybody can speak. We shall have to seek a procedure with which we are all rather more satisfied.
I understand everybody’s point of view, but I have half an hour and I try to be balanced when giving the floor; I know that after each sitting more and more Members are angry with the President.
We must seek a procedure that will ensure that these speeches can take place in a manner that is more acceptable to everybody.
Although I have raised the issue of European prisoners in Thailand a number of times, the plight of the Dutch prisoners compels me to raise the issue again. Not only is Rien Parlevliet seriously ill, and Li Yang and Eddy Tang, both from Rotterdam, are in a bad way, but I should also, and particularly, like to again highlight the cause of Machiel Kuijt. In April 1997, he was arrested, acquitted, suddenly condemned to lifelong imprisonment in further appeal six and a half years later and is now awaiting the Court of Cassation’s verdict. In January 2004, on the occasion of the Dutch royal visit to Thailand, it was promised that the verdict would be delivered before the summer, since which time we have heard nothing from the Supreme Court. We are being taken for a ride by the Thai legal authorities and this humiliation should not persist any longer. Although consular affairs are within the remit of the Member States, I ask myself in all honesty whether the EU can allow the fundamental rights of its citizens to be flouted to this extent. It is a good thing that the Commission follows these matters, but the Council and High Representative also have a role to play in this.
The next item is the debate on the report (A6-0032/2005) by Alain Lipietz, on behalf of the Committee on Economic and Monetary Affairs, on the Report on the activities of the European Investment Bank (2003) [2004/2187(INI)].
Mr President, it is exactly five years since the European Parliament began its dialogue with the European Investment Bank in an own-initiative report. I was already your rapporteur five years ago and I can therefore bear witness to the extraordinary progress those five years have seen in the quality of the dialogue between the European Investment Bank and the European Parliament, in the quality of that dialogue with civil society and in the matching of the European Investment Bank’s policy with the tasks assigned to it since the European Union was formed.
I would therefore like to begin by expressing the heartfelt gratitude of all of us who were already present during the last legislative period and, I hope, of all who will now be taking an interest in the European Investment Bank’s work and its contribution to the implementation of European policy. Warm congratulations and thanks, too, to the EIB’s directors with whom we maintained this dialogue.
It has been a demanding dialogue, a rich dialogue, with genuine interaction on both sides. We have changed our perception of the EIB and the EIB has changed its own perception of its responsibilities.
I would therefore like to take advantage of the few minutes allotted to me to sum up the Committee on Economic and Monetary Affairs’ unanimous report and underline the five most salient points of our report, in questioning terms of course.
Firstly, we can no longer be content with talking about Lisbon and Gothenburg, we now need to try to make progress in clarifying the objectives. The EIB recognises that it exists to assist European Union policy; it needs to adopt criteria, quantitative indicators, in dialogue with Parliament.
Secondly, we in the European Parliament were among those calling most strongly for the European Investment Bank to make loans to small and medium-sized businesses. However, that can only be done by means of global loans, which are made to banks, and the banks distribute the credits. In this case, we risk losing the ability to check that these loans are consistent with European Union objectives and we need to find a way of checking where these global loans have gone, obviously.
Thirdly, it has to be possible to extend this microcredit policy to an area that is very important in a society that is both a knowledge-based economy and also an ageing economy. I am speaking of third-sector enterprises that provide assistance to individuals and families.
The fourth problem is that a potential conflict emerged during the hearing we held. The European Investment Bank is making a lot of effort to offer cheap long-term loans to local and regional authorities. Attractive as these loans are, however, they obviously come up against the limits imposed by the Stability and Growth Pact. The tendency to get around that difficulty by making loans to private businesses guaranteed by the State obviously introduces an ‘off-balance sheet’ risk. We suggest that the European Investment Bank should emulate the European Central Bank in adopting rules of ethics.
Finally, my last point: in the first version of my report we noted the criticism voiced in certain sections of the press, mainly outside the European Union as it happens, regarding possible conflicts of interest involving senior EIB management staff because of their past activities at the head of large private undertakings that might benefit from EIB loans. Since then, the EIB has sent us a whole series of new internal codes designed to avoid such conflicts of interest or at any rate to take account of them by dealing with them before they arise. I have therefore tabled an amendment which I believe has been taken up by all group coordinators or shadow rapporteurs, thanking the European Investment Bank and noting the details it has provided following our vote in the Committee on Economic and Monetary Affairs.
. Mr President, the Commission welcomes the report of the European Parliament on the EIB annual report 2003 and encourages the EIB Group and Parliament to continue the ongoing dialogue which has developed over successive annual reports.
The Commission is working more and more closely with the EIB Group on a wide range of issues, both within and outside the European Union. As a ‘policy driven’ bank, the EIB needs to keep its finger on the pulse of European policy development and to react when necessary.
Within the Union, the EIB has a very important role to play in taking forward the Lisbon Agenda and the European Action for Growth. I would particularly like to highlight, as does Parliament’s report, the Innovation 2010 Initiative, which supports innovation and research and development, and the TEN Infrastructure Facility, which finances TEN projects. The bank’s long experience of infrastructure projects, and therefore its ability to offer expert advice, can and should add value above and beyond the financial advantages conferred by its loans. I would especially welcome the environmental activities of the EIB, particularly its expanded lending for renewable energy projects.
Outside the Union, the European Investment Bank has expanded its operations with existing partners and also taken on new partners. I would particularly like to highlight the bank’s work in the Mediterranean partner countries, where activities under the FEMIP have grown year-on-year. As Parliament has noted, we will need to ensure that the bank’s future external activities are firmly framed in the context of the Community’s external relations policies. We will take this into account during the work to develop the next set of external lending mandates, which will need to be in place from 2007 onwards.
Parliament’s report suggests that prudential rules be laid down to ensure that EIB loans do not compromise the sustainability of the Member States’ public debt. I would like to point out that the existing framework under the Stability and Growth Pact provides a detailed and powerful mechanism for ensuring that Member States’ borrowing is undertaken in a sustainable fashion. Of course, you will be aware that we are seeking to enhance the Pact still further. Among the elements of revision of the Pact that have been discussed, there is the need to increase the focus on long-term aspects of public finances, and to take increasingly into account government risks that can lead to increased debt in the future. Specifically on public-private partnerships, the Commission has provided more detailed statistical guidance for recording them in public accounts and has stressed the importance of demonstrating their value for money.
The Commission acknowledges the good work undertaken by the EIB in recent years to improve its transparency and corporate governance. The new EIB corporate governance statement provides a useful summary of its policies across a range of corporate governance aspects. The Commission encourages the EIB to listen closely to the comments received during the forthcoming public consultation exercise on its public information policies.
In conclusion, the Commission welcomes Parliament’s report and hopes that the fruitful policy dialogue between the European Investment Bank and Parliament will continue.
.  Mr President, I should like to thank Mr Lipietz for his report, because it is balanced and at the same time positive about the EIB’s result. This is wholly justified because, compared to previous years, the EIB has undergone some positive developments, especially in terms of transparency and openness. I should also like, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, to congratulate the EIB and particularly its President, Mr Maystadt, even though we recognise that some changes need to be made where supervision is concerned.
The issue of the EIB’s prudential control is therefore – and with good reason – one of the key subjects in the annual report, and it is one to which, unfortunately, an adequate solution has not yet been found. The question is how prudential control can be best guaranteed in future. I should like to ask the EIB and the Commission to present a view on prudential control by the next annual report. Can that be done?
I would now like to turn to the objectives. The emphasis should indeed be on the role which the EIB can play in the Lisbon strategy, in strengthening innovation, as well as research and development. More synergy between the EIB’s and the Commission’s programmes can help considerably, as can cofinancing from the Commission’s programmes for projects, for example, in the framework of the Innovation 2010 initiative, but also vice versa. If the Commission has approved projects and cofinancing is required, it would be good if the EIB were able to contribute financially. I should therefore like to ask the EIB to develop a suitable instrument for this, so that, for example, companies are able to take part in programmes such as CRAFT and Collective Research more quickly.
SMEs must be given an even more enhanced role where the use of loans is concerned, because the differences between Member States are significant. I would therefore urge the EIB, during promotion, to involve the SMEs directly and promote credits not only via banks in the Member States, because there appear to be too many differences between the Member States, especially between the new ones. I would like to congratulate you again, and we are happy to support Mr Lipietz’s report in tomorrow’s vote.
. – Mr President, whilst I feel that there is relative consensus on this report, this must not stop us from taking a look at some key issues that go beyond the report and beyond the activities of the European Investment Bank (EIB).
The high level of cooperation between Parliament and the EIB during the last five years has been mentioned in this debate. As we know – and the report mentions this – the EIB has been in existence for a long time, indeed since the Communities were founded. Yet it has only been working in collaboration with Parliament for five years and this cooperation, as mentioned by the rapporteur, has been very fruitful and has led to some highly significant developments.
I would therefore say that this story of relative success is worthy of praise, inasmuch as the EIB is one of Europe’s major financial institutions, created by the Member States with the aim of financing investments and the policies needed to implement the main objectives laid down in the Treaties, either directly or by leveraging private funding.
The report before us naturally points this out, painting the bank’s activities in a wholly positive light, acknowledging that the more it participates in dialogue with Parliament, the greater the effectiveness and transparency of its activities. It must therefore be acknowledged that the Bank’s activities have gradually adapted to the reality of the European economic climate and that the Bank has managed to achieve this adaptation whilst complying in full with its original mandate. It is therefore easy to identify a number of principles, rules, or, if you prefer, suggestions, which the Bank should follow in order to enhance its activities and which will aid understanding of its activities, thereby, without any doubt, helping it to improve its work in the future.
The first of these ideas is that the Bank can and must play an increasingly prominent role in the development of the European economy, particularly during times of recession, focusing its resources and policies on economic growth and cohesion. The second principle is that the EIB should play an important role as a multiplier effect in mobilising private or almost-public funding, encouraging the involvement of all economic operators with acceptable risk levels, either by means of risk capital operations or the granting of guarantees. The third idea is that the Bank must assess the real contribution of its policy on the Lisbon Strategy, which means that the Bank must quantify the results of its actions and immediately disclose those results to the public. The fourth principle is that the Bank’s activities should have a visible and quantifiable effect on job creation and a positive impact on the economic climate, which hinders the full development of small and medium-sized enterprises. The fifth idea is that, given that the Bank must support the European economy as a whole, special emphasis must be placed on scientific research and on high-technology industries. The sixth principle is that all of this is perfectly compatible with the EIB’s firm commitment in its activities to transparency and accountability, which the public demands and which has been consolidated in dialogue with Parliament.
Mr President, Mr Lipietz has tabled a very sensible initial proposal, which prepares the groundwork for a high quality final report and a broad consensus, and which, to my mind, deserves this House’s support.
.  Mr President, it is evident that there is considerable consensus about this subject, and so I would, first of all, like to thank the rapporteur for a sterling report that is supported from all quarters. We are right behind the European Investment Bank in the positive course that it has been steering for some years now.
Various Members have already commented that the EIB is policy-driven and contributes to achieving the EU’s objectives as enshrined in Lisbon and Gothenburg and elsewhere. This is something we wholeheartedly endorse. I should like to emphasise, though, that the EIB’s independence must be maintained and that the EIB must focus on areas where it has added value. It must, above all, help boost developments.
I should also like to draw your attention to a few minor points. Needless to say, the EIB’s activities must be consistent and not undermine each other. Accordingly, it is on the one hand to be welcomed that ever more resources are being set aside for environmental projects, for example involving renewable energy sources – that is excellent – but we should make sure that other projects which have a detrimental effect on the environment are not funded at the same time, for one action would cancel out the other.
Various Members have already underlined the importance of small and medium-sized enterprises as Europe’s job generators. I could not agree more, and in that connection, I would like to urge the EIB to concentrate its attention on innovation. A minor detail, and one on which I myself am satisfied, is the Year of Microcredit being mentioned, and on World Women’s Day, it may also be worth adding that investments in small enterprises run by women have proven particularly profitable in other parts of the world. This is something we should make a point of mentioning.
Finally, as some Members have already pointed out, good progress has been made in the areas of transparency and governance. There are, however, still a few points of criticism, including the criticism levelled by Bank Watch and, in fact, by the rapporteur. I can only advise the EIB to take this criticism seriously and continue on this positive course. If that is the case, then we will undoubtedly have even more reason to praise the EIB next year.
. Mr President, I am rapporteur for European Investment Bank loans and guarantees on the Committee on Budgets and I would therefore like to present our committee’s point of view with regard to this issue.
EIB credits are an easy way to aid the financial development of countries outside the European Union. With that purpose in mind, every year we effect a transfer of funds from the Union’s budget to a special Guarantee Fund, which serves as a guarantee to the EIB in case of defaults on loans. Defaults have been minimal. This being the case, there would be grounds for lowering that share of EIB loans that the Union guarantees by means of the Guarantee Fund. The European Investment Bank itself does not even ask for a 100% guarantee for all the loans it grants. There would be grounds, furthermore, for lowering the percentage figure the transfer of funds from the EU budget to the Guarantee Fund is based on. If we imposed these changes, we could increase the share of EIB lending that can be called development aid to countries not in the Union. We expect the Commission to propose an amendment to the conditions of use of the Guarantee Fund and I would ask the President of the European Investment Bank, Mr Maystadt, to confirm, on the Bank’s behalf, that these changes could be justified and that the Bank would have nothing against them.
When global authorisation for granting loans was last changed as a result of EU enlargement, the Union’s neighbouring regions in the north and east did not receive equal treatment. Instead, the Bank leant more in the direction of the Mediterranean region, under the influence of some countries in the south. This kind of situation should be rectified in the future. We cannot accept a situation where Member States do not consider all the Union’s neighbouring regions impartially, but instead, try to favour their own neighbours. The European Investment Bank too should make it possible for all the Union’s neighbours to receive credit in this respect.
.  Mr President, first of all, I should like to thank Mr Lipietz for his report on the European Investment Bank’s activities. We saw last year in the Committee on Economic and Monetary Affairs with Mrs Ridruejo’s draft report that it is not easy to draft a report on the EIB’s activities. Thinking about European institutions to such extremes is unproductive and does not do any justice to the situation in which the institution has to work. The concise report we are discussing today, however, is balanced, and I have a few remarks to make about it.
What I find regrettable about Mr Lipietz’ report is the lack of attention given to the impact that the granting of credit has on the environment. The EIB’s environmental report is, in my view, too restricted. The granting of credits to businesses must also be assessed in terms of its environmental effect, and that is why I would argue in favour of including an environmental impact report in credit assessments. The rapporteur is right to conclude, in paragraph 20, that greater attention should be paid to improving the auditing to which the EIB is subject. In addition to assessing the credits and the conditions under which they are granted, the EIB’s organisation should also be assessed. Questions should be raised about the organisation’s efficacy and the way it accounts for the resources that have been spent. The EIB is a financial EU institution that has been set up by treaty, and should therefore also be subject to scrutiny by the European Court of Auditors. A good relationship with the Court of Auditors and OLAF can contribute to growing confidence.
Thirdly, I should like to draw your attention to the ethical aspects of granting credits. Are the credits granted by the EIB consistent with the ethical standards that we in this House uphold? Examples that spring to mind are the funding of scientific research and investments in technological development. Are credits granted for research and development for which there is no political or moral support in Parliament? I hope to have these questions answered during this debate.
Finally, we particularly welcome the reference to microcredits in paragraph 6. When small-scale initiatives are supported, it is possible to deliver a custom-made service and it is gratifying to see that this instrument receives the recognition that it deserves. In this respect, I would call for stress to be laid on the quality of the projects themselves and of the credits granted. The sudden increase in this type of credit involves the risk that the quality of the projects and of the credits is insufficiently questioned. Since careful thought should be given to the type of projects that are eligible, I would call for a firm approach, involving cooperation with institutions that have experience of microcredits. To avoid the instrument becoming a victim of its own success, the EIB must actively commit to a permanently high quality of microcredits.
Mr President, as the President of this House has now for the third time in succession prevented me from stating my position in a one-minute speech, I would like to give very brief consideration to an issue that I have been wanting to address for a long time.
At this very moment this House’s bureau is convening, and item 8 on the agenda for its meeting is a highly problematic one. They are planning an assault on the freedom of the press. In a House that claims to the outside world that it defends transparency, its bureau, without negotiating with the Members and without publicising it in any way, intends to enact rules that are a mockery of press freedom and are intended to permit nothing but obsequious and uncritical reporting.
I just want to point that out to the public, and I have previously asked the President to prevent this happening. The same can be said of item 7 on the meeting’s agenda.
There is a direct connection between all this and the topic we are discussing now: the annual report of an EU institution, in this instance that of the European Investment Bank. We have seen in past years that its lack of transparency made possible the practice of a very large number of things that have to be done away with.
I very much welcome paragraph 21 of this report, which gives voice to concern about the potential conflicts of interest among the EIB’s management, to which there have been repeated references in the press. I note with interest that an amendment has already been tabled to remove this.
I still have a very clear recollection of the reports on this subject last summer, for example in the 19 August issue of the . I can see no evidence of these conflicts of interest having been done away with, nor of there being any transparency about them, and I do not think that we can, at this early stage, be so generous with our praise of the Investment Bank. Generally important though I regard the Bank as being, we can see that the absence of transparency excludes the possibility of trust and democracy, in this House as much as in the EIB.
Mr President, Commissioner, ladies and gentlemen, it comes as a surprise to hear Members speak in this debate – the previous speaker, who has missed the point, being one of them – while not having been present for the vote on the report in the committee of which they are members. Let me make it quite plain that the reason why this House is debating the report on the EIB today is that it lives out democracy, transparency and parliamentary oversight, and our cooperation with the EIB shows how dialogue with us has led not only to improvements and changes in the dialogue itself, but also in the work that is done.
You are doing a good job, and I would like to thank not only you for that, but also departing Vice-Chairman of the EIB’s Management Committee, Professor Ewald Nowotny, who is also Vice-Rector of Vienna’s University of Economics and Business Administration, for the outstanding work he has done.
What is the EIB? It is a public bank, created by the Treaty on the European Communities to be the most important financial institution for the purpose of realising the European Union’s objectives through its own investments and those promoted by it. It is to be hoped, then, that it is no accident of fate that this week finds us debating, along with the EIB, the mid-term review of the Lisbon Strategy and the preparations for the Spring Summit. I regard you as a channel of communication for the Lisbon Strategy, with the task of supporting these very objectives of growth, employment, competitiveness, social cohesion and sustainability, and so I ask you also, in future, to present your reports in line with the Commission’s new Lisbon Strategy and the Member States’ plans of action, taking, in particular, even greater account of our paragraphs 5, 8 and 10, relating to small and medium-sized enterprises, which are at the heart of the European economy and play a central role in job creation.
Mr President, I too wish to dissociate myself from the remarks made by Mr Martin. Point 21 of this resolution does not in any way indicate dissatisfaction on our part with the EIB’s transparency. Moreover, the facts to which Mr Martin refers – the riots and the uproar that people tried to create last year in response to a report about the Investment Bank – appeared to be fabricated.
In this speech, my primary aim is to emphasise the relationship between the EIB’s activities and the Lisbon strategy. I think that as a variant to the title of the Kok II report ‘Jobs, jobs, jobs,’ the slogan ‘Investments, investments, investments’ should be one of the key phrases for the Lisbon strategy. The EIB plays a crucial role in this. I would, for example, mention the EUR 7.1 billion that was invested in 2004 within the context of the Innovation initiative. These investments are exactly what we need, namely investments in research and development, in education and training, and in ICT developments.
In the memo that was presented to the ECOFIN Council on 2 February, I noticed that an innovative approach had been adopted with regard to the financial instruments as well. This memo contains a list of ideas which have partly been implemented but are partly still in development. Those ideas intend to guarantee that a number of options at the EIB’s disposal can be deployed and can be used as effectively as possible for microcredits, for small and medium-sized enterprises, for precisely those innovative investments that are needed. I would particularly like to make a point of mentioning -technology, assessment centres, and cooperation between different activities under the research framework programme. I also hope that the ECOFIN ministers will establish a connection between investing and the way in which they deal with spending and investments in the Stability and Growth Pact. I also hope that this discussion will be continued.
Mr President, this report spells out the important role that the European Investment Bank plays in the EU’s development policies. I think it needs to play an even more active part in realising the Millennium Development Goals in particular, and to show evidence of greater commitment to them. While I am thinking here of the war on poverty in particular, I might add that too little has been said, among the topics addressed by the report, about investments within the EU.
Something also has to be said about current capacity for giving aid in rebuilding the regions devastated by the tsunami and the disastrous floods. Effective though it was in media terms for Mr Barroso, the President of the Commission, to announce up to EUR 1 billion’s worth of aid, to be arranged through the EIB, I would like to take this opportunity to ram the point home that the money will not flow if conditions remain as they are. The EIB itself has pointed out on several occasions that it does not possess the mandate it needs to apply these funds in the region in question, and the cost of borrowing would be too high in the absence of co-funding from the Commission. To requests for such co-funding, then, I ask the House not to turn a deaf ear.
Mr President, ladies and gentlemen, the European Investment Bank must and should cooperate closely with the European Central Bank and the European Commission, but at the same time its priorities need to be clear. If genuine integration is to take place in the EU, and not only political integration, but also practical and logistical integration, then funding must be provided for the Trans-European Networks. If the European economy is to develop, then the European Investment Bank must step up its support for the SME sector, for the social economy sector and for what are known as local services, as this is particularly important from a demographic point of view. It is absolutely crucial for there to be a level playing field when it comes to granting loans. Certain Member States receive a relatively small volume of loans and their SME sector should receive more. To this end, the European Investment Bank must improve its administrative procedures and increase access for local funding partners and SMEs. It is essential that all EU-related institutions, in particular financial institutions, be transparent. Unfortunately, however, it has come to our notice that there are conflicts of interest between those at the helm of the EIB. I refer you to paragraph 21 of the motion for a resolution, for example. This is extremely bad news. Conflicts of this kind must not be allowed to continue, as they convey a negative image of the EIB. I thank you.
– Mr President, as one of the basic financing institutions of the European Union, I consider the importance of the role of the European Investment Bank in achieving the objectives of the Lisbon strategy to be self-evident. Within these frameworks, I commend the effort of the European Investment Bank to guide the investments of the European Union on the basis of the objectives of the Lisbon Strategy.
Secondly, I should like to emphasise the need to maintain a balance as regards the financing of the various sectors of the European economy, a balance which also reflects Lisbon: development, employment, cohesion and environment. That is why I welcome the increase in loans for small businesses. I think it is important to extend loans to the social economy and local service sector as well as reducing high administrative costs. I support the bank's efforts to date to help finance tangible and intangible investments in new technologies. I think that financing of investments in infrastructures, especially the financing of the trans-European networks, should be stepped up.
I should like to close by emphasising the need to coordinate the activities of the European Investment Bank with all the policies of the European Union at national and European level.
To close, I should also like to thank the rapporteur, Mr Lipietz, for his excellent report.
Mr President, may I first of all thank you for continuing the tradition that began in the previous legislative period. As Mr Lipietz mentioned just now, it is only five years since the European Investment Bank was invited to engage in dialogue with the European Parliament. For my part, I am delighted about it.
It is true that the European Investment Bank is not formally an institution of the European Union. Its shareholders are the Member States and we are answerable to our shareholders, that is to say the national governments and parliaments; on the other hand, however, the European Investment Bank was created by the Treaty and, as we have mentioned, its task is to support the European Union’s political objectives financially. I think it is therefore only right that the bank should be asked to give account of itself before the elected representatives of Europe’s citizens and I can confirm, as Mr Lipietz said at the beginning, that this is a productive dialogue.
Indisputably, Parliament is now able to take a more positive view of the EIB in a number of areas, because several recommendations made by the Committee on Economic and Monetary Affairs and adopted by this House have been implemented and progress has been made as a result, especially in the matters of governance, transparency and the quality of supervision. Last week I took part in the annual meeting of presidents of multilateral development banks and I was pleased to find that in several respects the EIB now serves as a model for other international financial institutions.
This is a productive dialogue. I think it should be continued with different committees. I will not enlarge any further on the questions of governance and transparency that I have just mentioned. I will simply say to Mrs Wortmann-Kool that we remain open on the question of prudential supervision. There is a very simple reason why no other international financial body is subject to this kind of supervision: the main purpose of prudential supervision is to protect depositors. International financial institutions have no depositors, however.
Nevertheless, we remain open. Parliament suggested that the European Central Bank might supervise the EIB. The Member States did not want to give the ECB such powers. In any case, I can tell you that we have decided to apply the new Basel II rules on a voluntary basis. If one day we do come under supervision, we will therefore be in a position to show the competent authority that we have applied the relevant rules.
A word about our activities in the European Union. I have noted the particular stress several Members of this House placed on our contribution to the Lisbon strategy. In Lisbon, the European Council in fact asked the EIB to make a contribution to funding in a number of areas that were considered absolute priorities for that strategy. You know how essential a part increasing investment in research and education clearly plays in the Lisbon strategy. After Lisbon, we therefore launched a programme that we call ‘i2i’: the Innovation 2010 Initiative. We have already agreed loans amounting to 24 billion euros for this programme. To be more precise: 7 billion for training, 10 billion for research and development and 7 billion for the diffusion of new technologies. We fully intend to continue along that road and, as Mr Lipietz said, make a contribution that goes beyond words and declarations of principle, one that extends to funding some very specific projects, while at the same time trying, as Mrs van den Burg stressed, to deploy new financial instruments. As part of this i2i programme, we have already adopted new types of loan, with risk sharing. In cooperation with the Commission, we are now working on formulae that would allow us to go even further down that route, to take more risks, since these are areas which, by their very nature, require the funding provider to agree to assume part of the risk.
I have also noted the stress some of you place on small and medium-sized businesses. I can see that my time is running out, so I will respond very briefly. I can confirm that, so far as global loans are concerned – a subject which has already been discussed in committee – we are renegotiating the contracts with the intermediary banks to ensure that they really do pass on to the final beneficiary the financial advantage we are giving them. I also note the emphasis on microcredit. I note the concerns about the environment and I can assure you that the report we present to the Board of Directors on all the projects we are asked to finance includes a section – sometimes a very detailed section if the project requires this – on the environmental impact of the project we are being asked to finance.
Finally, a word about our activities outside the European Union. These must in fact be placed in the context of the European Union’s new approach to external policy. As Mrs Zimmer briefly mentioned, the aim is to combine the resources of the Commission, the Member States and the European Investment Bank better in order to make our development assistance more effective and involve us more directly in the pursuit of the Millennium Goals.
To Mr Seppänen I will simply say that we agree entirely with his suggestion concerning the guarantee fund. As to the rebalancing and the chart, that is not for us to decide, but the Council, which gives us mandates concerning different regions.
Mr President, please forgive me for having gone over my allotted time; I would simply like to conclude by restating our desire to continue this dialogue with Parliament. We are in dialogue with the Committee on Economic and Monetary Affairs and we have just begun to engage in dialogue with the Committee on Development. We are at the disposal of Parliament’s different committees to examine these issues in greater depth.
I thank you, Mr Maystadt, and your institution for the work that it does.
Mr President, I refer to Rule 145 of the Rules of Procedure as they stand. A lady Member has addressed me directly, and I do not know whether she or I have been misinterpreted.
I wanted, in any case, to reiterate, for the sake of clarity, that what I said related specifically to Article 21 of this report, which expresses precisely these concerns. If, then, representatives of the two main parties in this House – forming a sort of Great Coalition – tell us that everything is all right, it must consequently be all right for someone who does not belong to that Great Coalition to say that things are not all right, and that brings me to my second point.
An honourable Member made reference to my absence from the vote on this report. This has to do with the fact that I sit on three committees, the meetings of which clash with regrettable frequency, and I can hardly be in three places at one and the same time. On a point of information, and for the sake of what is termed objectivity, let me point out that Ewald Nowotny – to whom the honourable gentleman referred – was one of the main sources of information for this critical report, so it is an unfortunate fact that we will have to carry on grappling with all these problems if we are to achieve the clarity and transparency that we do not as yet have.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is the recommendation for second reading (A6-0012/2005) from the Committee on Industry, Research and Energy, on the Council common position for adopting a regulation of the European Parliament and of the Council on conditions for access to the natural gas transmission networks (Rapporteur: Esko Seppänen).
. Mr President, Commissioner, we have submitted this proposal for a regulation concerning access to the natural gas transmission networks for second reading by Parliament. Our two readings have spanned approximately a year, and in that respect we might say that Parliament has worked as fast as it has been able to, given the current arrangement. We have achieved a satisfactory end result, and that is due to the excellent levels of cooperation shown by the various political groups.
As rapporteur, I would have liked the regulation to include two important issues, which are now absent from it. When access to the natural gas networks is discussed at the Madrid Forum among all the stakeholders, I would have liked the Commission to continue to listen to all parties involved in the future when a proposal for a regulation is being amended or added to. The inclusion of such an article in the text did not succeed for legal reasons. The judicial services of all three Institutions, the Council, the Commission and Parliament, were of the opinion that the drafting of legislation should take place by means of the comitology procedure, and no hearing of any external agency can be written into the legal text itself. A wise Commission, having a monopoly in the presentation of laws compared to the Council and Parliament, will surely allow the Madrid Forum to remain a cohesive entity and will listen intently to all its interested parties. I therefore expect the Commission representative to assure us of this in this debate.
The other matter regarding which I would have liked to add my own article to the regulation concerns the storage of gas. Preserving the storage monopolies will prevent the full-scale use of the networks for the benefit of all stakeholders and weaken competition in the market. As transmission networks are needed to carry gas from one country to another, the gas market can only operate effectively if the same pipelines can carry gas sold by a large number of producers and purchased by a large number of consumers. The shared use of the networks, which is to say access to the networks, is therefore important. As the price of gas has risen in some Member States this winter in a way that is out of proportion with trends in other countries, the Commission should explain what is at issue here.
In Parliament we are pleased that in the final stage of the second reading we have been able to present some proposals for the improvement of the Council’s common position, which we expect the Council to adopt. Our objective in Parliament has been that this regulation should enter into force as quickly as possible. Hopefully, it will help to persuade certain Member States to honour the commitments that, on the one hand, they have made to safeguard access to gas networks, but which, on the other, they have not put into effect. We think it is important that this regulation should enter into force as speedily as possible.
. Mr President, the proposal for a regulation of the European Parliament and of the Council on conditions for access to the gas transmission networks is a good example of fruitful cooperation between the institutions and therefore a success story. Thanks to the constructive approach of the rapporteur, Mr Seppänen, and his colleagues in all the political groups in Parliament, we arrived at a text that will bring about the desired results. For this, I would like to thank you all. Your commitment to this legislative proposal has ensured not only the quality of the text but also rapid and efficient treatment.
The regulation, once effective, will provide a level playing field for conditions for access to the gas transmission networks across the whole European market, hence completing a crucial element of the Internal Gas Market Directive. Non-discriminatory and transparent conditions for access to the grid are essential if competition is to develop.
The European Parliament has played a crucial role in the whole process. Most of the amendments adopted at first reading have been accepted by both the Council and the Commission. It is, therefore, safe to say that the European Parliament has already made its mark on the text.
Now we are close to finalising the legislative process, again with a recommendation amending the text of the common position. The Commission can fully accept the outcome of the compromise between the European Parliament and the Council. Its results finally pave the way for adoption of the regulation by the Council and thus add an important piece of legislation to the legal framework establishing the internal market for gas.
I am aware that some of you would have liked to go further by including access to storage in the scope of the regulation. Like Parliament, the Commission attaches great importance to this issue. However, I am absolutely sure that this regulation would not be the right place to address such an important topic.
Discussions on a voluntary agreement on guidelines for non-discriminatory conditions for access to storage facilities are nearing a successful conclusion. Such an agreement would be the most efficient way to bring about rapid improvements to the market from 1 April 2005, on condition that the industry sticks to the provisions of the agreement.
It goes without saying that both the regulators and the Commission will closely monitor the implementation of these guidelines. Further action will be taken in due course if appropriate.
I would encourage you to adopt the recommendation submitted by the Committee on Industry, Research and Energy, as this represents the best way to promote our common objectives: a well-functioning internal market for gas, to the benefit of the consumers and the competitiveness of Europe.
I should add that the Commission will continue to consult all the stakeholders and the experience we have had with the Madrid Forum has been extremely successful.
.  Mr President, ladies and gentlemen, I would like to start with warm thanks to the rapporteur, who has worked outstandingly well with us, so that we have managed, in a short time, to bring a long-standing project to a successful conclusion. The object has been to give people in Europe the opportunity to exercise free choice as regards access to gas suppliers, with a wide range of services on offer, and to open up the market. We have attempted to define the framework conditions that will be required if this is to be achieved: the calculations of rates to be made public, the calculation of costs to be transparent, and wide-ranging requirements for information on the part of the network operators. All these things will play a quite central role.
On the other hand, there must of course be balance, and that is what we have endeavoured to bring about. Those who run the networks must be able to see that their interests are being safeguarded. There is no point in imposing conditions so stringent that all the network operators lose interest. Here, I think we have been smart in striking a balance by opening up the market and offering consumers new opportunities, while also, at the same time, keeping the operation of gas networks economically interesting. Who else is meant to do it?
We took as the basis for our deliberations the voluntary agreements and guidelines for best practice agreed on in Madrid in 2003. I think it was astute of us to build on a consensus of this kind, and so I agree with Mr Seppänen that it will be helpful to bear that in mind when voting on subsequent developments. Like the Group of the European People’s Party (Christian Democrats) and European Democrats as a whole, I take the view that this means it was a good thing that we did not have this Regulation make reference to the storage of gas, on which there was as yet no consensus, and I am not persuaded either that there are any compelling reasons for there to be a legal regime on this. Voluntary agreements are preferable where they are in place. Not everything has to be adopted and made binding in law, and we should wait and see how this process progresses from now on in.
I would add that the gas market should be allowed a certain amount of time in which to develop. This presupposes that the national governments transpose what we specify into law. Only after a period of time has elapsed will it be possible to assess the regulation’s effectiveness, and so I ask that we, once we have adopted it today, allow that to happen and then review the way the situation develops.
.  Mr President, Commissioner, let me start by expressing my heartfelt thanks to the rapporteur, something that I do not normally do, believing as I do that the function of a rapporteur is to deliver a proper job of work and that thanks are not called for when things are done as a matter of course. This has, though, indeed been a really complex business, and one that Mr Seppänen has handled outstandingly well. The debate has not, of course, only just started; we and a number of other Members already know each other from the previous Parliament and were there for the first reading, which was already complicated enough.
The Council has now joined Parliament in adopting many of the things that we debated at first reading stage – initially with some acrimony – and then accepted, and we can actually be content with that. It just so happens, though, that new parliaments bring with them new people, with new ideas and new proposals. Our new Members did, of course, have new ideas, and the fact that a compromise had very largely already been reached with the Council meant that it was very difficult to take these on board. I know that Mr Seppänen was already in favour of our adopting the Commission proposal and the Council position without significant amendment, and so he has done a good job of getting Parliament’s interests across and successfully negotiating their acceptance by the Council.
I will come to the point, though: neither on the energy market nor any other do we want competition for the sake of it, but we are well aware that competition is in fact a suitable means whereby a common market’s efficiency gains really can be maximised. This common market and the exploitation of these efficiency gains demand that we open up the national market segments and turn them into a single internal market in energy, and hence require transparent and discrimination-free access to the networks. We see this Regulation as making provision for the enactment of more specific, detailed and binding guidelines, thereby complementing the 2003 internal market directive on the complete opening-up of the gas markets.
Among other things, this Regulation is meant to bring in more explicit requirements with regard to transparency, also requiring network operators to offer third parties services providing access to the network and, in particular, less ambiguous structures for tariffs. It is this tariff structure that is essential if competitors are to enjoy transparent and discrimination-free access when using the networks, for such networks are monopolistic by nature, and it is only by regulating access to them that we will be able to get them under control and make them transparent and non-discriminatory. That is why it was important, in one instance that I want to draw to your particular attention, for us to again tighten up the common position on the tariff structure, having already got many other points accepted. The fact is that it is not sufficient to ensure that the tariffs laid down include relatively abstract efficiency incentives. Tariffs must be measured against the benchmark of the costs of an efficient network operator with a comparable structure; this is what this House devised and got accepted for cross-border trade in electricity, and it is also suited to the gas networks. That being so, it should be generally supported in the House.
Mr President, ladies and gentlemen, I too am grateful to Mr Seppänen for the detailed work that he has enabled us to carry out. I also thank Mr Piebalgs for being here.
I wish to underline the importance of the directive concerning the completion of the internal market for gas. The directive, which was adopted last year, lays down fair and detailed rules for access to Member States’ gas transmission networks by third parties, taking account of the individual nature of national and regional markets.
As has already been mentioned, the directive is analogous to the one on grid access for cross-border trade in electricity. It is important to bear in mind that the proposal has been drawn up on the basis of voluntary agreements made within the European Gas Regulatory Forum, which will become binding through this regulation.
The main changes introduced by the Council concern the guidelines referred to in Article 9, which have been reduced in scope, and the removal of the Commission’s power to adopt new guidelines through the committee procedure and its power to amend the guidelines laid down in the annexes. The guidelines concern third party access services, principles of capacity allocation mechanisms, congestion management procedures and transparency requirements.
The Council has also inserted a new paragraph in Article 9 clarifying the differences between national gas networks, which must be reflected in the guidelines, in their implementation and in future amendments.
I should also like to point out that the Council has put back the date for the regulation to enter into force from 1 July 2005 to 1 July 2006, except for Article 9(2), which will enter into force six months later.
On behalf of my group, I should like to express our satisfaction at the agreement reached with the Council, even though at a personal level I should have preferred it if the Council and Commission regulation had also covered the need to regulate access to storage facilities. Ten per cent of our reserves have been used up in Italy during this very cold spell, and I therefore think it appropriate to mention this aspect as well, and also the cushioning effect that storage has on prices. In any case, I trust the Commission will also be willing to regulate this area soon.
Mr President, Commissioner, ladies and gentlemen, liberalisation is, in principle, a good thing. Where gas is concerned, though, it will have scarcely any effect. Why is this so? There are two main reasons.
For a start, let us consider the producers, who, as far as we are concerned, at present comprise only Russia, Norway and Algeria, an oligopoly which determines what goes on in the gas market, and a market force which, for example, allows 90% of the price of gas in Europe to be tied to oil. Economically speaking, there is no reason why this should be so; it is about pure market clout, or, to put it with brutal frankness, it is nothing more than a rip-off. There is no sign of the producers competing among themselves; what is the use of regulating what happens down-stream, if, upstream, there is nothing more than an oligopoly made up of the Big Three. The situation is similar to that at a weekly market, where, if there are more strawberries, the price drops, and so, taking that as an example, the Russians ought to bring more gas onto the world market and start to compete with the Norwegians, thereby bringing the price down, but they will not do that of their own free will and accord. This is where the Council and the Commission must act!
It is the major national and international distributors who constitute the second obstacle, while our present measures affect mainly the small ones. Who, for example, supplies gas to a medium-sized town’s power network in Germany? The Russians would laugh themselves to death if a German town wanted to buy power directly from Gazprom and have the stuff delivered straight to it. This is where it is cause for concern that Europe’s major electricity providers are now also the main suppliers of gas.
If we want competition and liberalisation, then the industry must not be structured vertically, with everything, from extraction to the last distributor, being in the same pair of hands. We have to be active in preventing, for example, the Big Four in Germany forming themselves into a vertical and even broader structure and buying out all the smaller and medium-sized distributors.
Both in Italy, with its ENEL and ENI, and in France with GDF and EDF, exactly the same thing happens. In a business defined by network pipelines, there must be distributors who are independent of the major producers. Nothing else makes any sense in a field like this, in which capital links are detrimental to competition.
As good as they may be, our efforts today will, unfortunately, be largely without effect if we do not face up to these challenges.
Mr President, ladies and gentlemen, the guidelines agreed previously for the gas markets are being followed unsatisfactorily, and that is creating uncertainty. There are also big differences in the conditions for access among the transmission system operators. Unfair conditions of access to the gas network are a hindrance to the market’s function in this sector. The internal market will not function without minimum standards regarding third party access to the network. We have to create non-discriminatory conditions for competition and make sure that everyone complies with the new guidelines.
I would like to congratulate my colleague, Mr Seppänen, who has done much hard work to get this regulation through as quickly as possible, which was our objective. This regulation will test how willing the Member States really are to give priority to the Lisbon objectives. It is no wonder that the rapporteur had to engage in long and arduous debate with the Council.
Now one aspect of opening up the energy markets to competition that would benefit consumers in many Member States hangs in the balance, at least for the time being. Moreover, for too long certain big Member States have been ignoring internal market rules. As a result, their energy giants, protected from competition as they are, have been able to charge consumers higher prices and use the extra profits, for example, to buy out smaller competitors that are in a more difficult situation owing to the competition than those which evade it. The Union needs to show determination and open up all areas of the energy sector to fair competition, and that includes the natural gas transmission networks.
. Mr President, I see from the discussion in Parliament that there is broad consensus on the scope and spirit of this regulation. It is a very important piece of legislation which I hope will be adopted. This crucial piece of legislation on conditions for access to natural gas transmission networks is needed for the internal market to function.
As regards access to storage facilities, I would again like to draw to your attention that we will soon have a voluntary agreement on guidelines for non-discriminatory access conditions to storage facilities, and if necessary further action will be taken.
Mr Caspary touched on some important issues. This regulation represents one of the steps needed to create the right conditions for the internal market in energy. The Commission is doing a lot in this respect. We are trying to diversify sources and this will definitely make for changes as regards price policies.
By the end of this year the Commission will produce a report analysing the situation in the energy market, which will be prepared in conjunction with the competition authorities. This will enable us to address the questions you have raised.
I would again like to stress that the major progress made on this regulation can be attributed to the way in which it was prepared. The Madrid Forum has proved to be extremely successful, which is why access to storage should be handled in the same way. I wish to thank Parliament and the rapporteur for the good work done in preparing this piece of legislation on the energy market.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the oral question to the Commission (B6-0018/2005) by Mechtild Rothe, Reino Paasilinna and Hannes Swoboda, on behalf of the Socialist Group in the European Parliament, and by Dimitrios Papadimoulis, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on alternative forms of energy, the oral question to the Commission (B6-0157/2005) by Rebecca Harms and Claude Turmes, on behalf of the Group of the Greens/European Free Alliance, on alternative forms of energy and the oral question to the Commission (B6-0158/2005) by Lena Ek, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, on alternative forms of energy.
Mr President, Commissioner, ladies and gentlemen, if one is to believe the media – and, in this instance, one might well – 2004 saw the five largest oil groups achieve net profits of EUR 65 billion, EUR 37 billion of which were attributable to the three ‘European’ groups, that is, Shell, BP and Total. If you consider the current situation and track the developments in demand, it can be assumed that this result is certain to be surpassed in 2005. Far from this being merely a short-term fluctuation in growth, the need for energy in many major countries, such as China and India, means that these profits will increase still further.
Some of these increases in profit amount, in 2004 alone, to 20, 30, 40, or 50% over against 2003. What are the companies doing with these great profits? It is interesting to have a look at their balance sheets on the Internet; most of these profits go to the shareholders, and a substantial chunk of them is used to buy back shares; Shell, for example, in the fourth quarter of 2004 alone, spent EUR 1.6 billion on doing that and is planning to spend between EUR 2.3 billion and EUR 3.9 billion in 2005. BP did likewise, and is indeed setting aside even more for next year – EUR 6 billion for share withdrawal, for stabilisation, for the avoidance of excessive influence on the part of its shareholders, and so on.
On the other hand, though, we have a situation – one about which you, Commissioner, have had a lot of positive things to say – in which the European Union is endeavouring to develop sustainable energy systems and to spend money on research. Unless I am wrong, EUR 900 million have been set aside for Community research in these various areas between 2003 and 2006. The fact is that that is a fraction of what the big oil companies – I am not talking about the medium-sized or small ones – operating in Europe and elsewhere, have earned. It is a fraction of what the big oil companies use to buy up their own shares and make themselves rather less liable to the influence of their own shareholders.
There is a great discrepancy here. I do not begrudge anyone their profits, but we know perfectly well that what the oil firms are receiving are mainly windfall profits, resulting not from their own investments or efforts, but from the state of the market, that is to say, from increases in supply and demand. I therefore think it really is time that these profits also yielded up something for the development and application of alternative, renewable energies, in other words for sustainable energy systems in general.
In the ordinary way of things, we would do that with taxes, but that is not possible. The industry itself has always expressed great interest in voluntary agreements, and would like to make a public show of its sense of responsibility. What, for the international oil companies, could be better than to show their responsibility by being willing to do as the Commission wishes – which I hope it does – and discuss this with it, in order that we may together come to a voluntary agreement to use at least some of these windfall profits for research into, and development of, sustainable energy systems. With this in mind, I would ask the Commission – and you too, Commissioner – to give this proposal some serious thought and to talk to the big groups in the hope of getting something for this purpose. This would enable us to apply funds to other important research tasks. The oil companies would be well advised to show themselves to be socially responsible and to develop alternative energy systems.
– Mr President, given the important advantages of alternative forms of energy to the environment, public health and citizens’ quality of life, the question to which neither the Commission nor the European Parliament has given an effective answer is: how can we promote the further development of alternative forms of energy, so that the citizens can enjoy their advantages?
We have before us the recent Commission report, which notes a serious delay in relation to the objectives set in Directive 2001/77. Consequently, we need to do more. I personally believe that this endeavour needs to be supported along three lines of approach.
The first line of approach is to create a more beneficial political environment in which to promote alternative forms of energy. Here, the role of governments is decisive, given that the large multinational companies in the energy sector are still investing primarily in oil and it will not be easy for them to abandon this unilateral approach. What is needed, therefore, is a package of government incentives to encourage investments in alternative forms of energy and create profitable markets for alternative forms of energy.
The second line of approach is to create a suitable legal framework which supports alternative forms of energy. In other words, we need to protect these markets from the shackles of an energy system built – together with its legal bases – at a time when alternative forms of energy were almost unheard of.
The third and most important line of approach, and it is on this that the question focuses which I and my honourable friends have submitted to the European Commission, is to rapidly develop public and private investment in research, in order to develop better and cheaper technologies in connection with alternative forms of energy. Developing alternative forms of energy depends first and foremost on research into the development of new technologies and now is our opportunity, now that the large companies which trade in oil are amassing a fortune in excessive profits made by taking advantage of rises in stock exchange prices, now that, as we have all realised, the framework programme for research and development is inadequate with the resources at its disposal; this is our opportunity to promote the idea of imposing a clean energy tax on the oil industry, which can be used to finance the development of alternative forms of energy. It might, for example, be no more than 1% of companies’ net profits, in order to safeguard their competitiveness.
I await the Commission’s response and – more importantly – the next steps with interest.
Mr President, people in Iraq are dying in the war for oil. The European economy is slowing down as a result of high and volatile oil prices. Third World countries are crumbling under debts created by oil imports. Is everyone a loser? No, there are some winners: six of the ‘Seven Sisters’ – including Exxon, Total, Shell, BP, – have earned scandalous amounts of money over the past two to three years. Today, in the EU, they have no obligation whatsoever as regards either research or even mixing in some renewables with what they sell to motorists. When will this change, Commissioner?
Mr President, Commissioner, ladies and gentlemen, I wish to begin by carrying out a quick analysis of the surrounding world to show how matters stand in the Europe for which we are together responsible. We have the very large oil-producing countries in the Middle East, where there is unrest and where oil resources are limited. On the other side of us, we have a very large country, Russia, where Putin has seen that energy is power and where he is accumulating more and more of this power, in the form of the various energy companies in Russia, in his own hands, that is to say literally in the Kremlin. We have ten new Member States that are very dependent indeed upon energy imports from Russia. In addition, we have old Member States, for example Germany, where half of gas imports come from Russia. Seen from the point of view of security policy, all this means, then, a very unbalanced and unsettled situation.
What is more, we have huge environmental problems, which we are all agreed must be solved, together with very ambitious environmental objectives. At the same time, energy prices are rising. Consumption is rising. European industry constantly needs more energy, as do households and transport. As I have already mentioned, certain countries are hugely dependent upon imports.
We have enormous problems with energy networks. In Sweden, we had a storm which meant that getting on for 50 000 households, together of course with industry and small enterprises in the areas affected, were without electricity for more than two months after this storm, something that is completely unacceptable. We also remember when the whole of Italy was plunged into darkness for many hours. We thus have an instability in the energy networks that is not acceptable.
The European Union has described what are known as the TEN projects as being incredibly important, but we see how, in area after area, they come to a standstill and do not develop at the rate anticipated in the original decisions. All in all, we are thus in an extremely worrying situation.
When it comes to energy policy in Europe, we must stabilise access to energy. We must ensure that the transmission networks operate and are stable and that the companies invest in new technology so that simple storms or similar events do not entail protracted power failures. We must ensure that the TEN projects work. My first question is therefore as follows: how will the Commission ensure that the energy supply is stabilised?
In addition, we must transform the energy supply in Europe, that is to say we must obtain the environmentally friendly energy that we are agreed is needed. This means that the Commission has a very great responsibility. It is not usual for there to be cooperation between policy areas, but we have an agricultural reform whereby biomass could be produced on portions of agricultural land in Europe that are at present unused. We have industry that requires energy. We also have both environmental and employment objectives that must be complied with. I therefore want, secondly, to know how different parts of the Commission cooperate in order to achieve solutions to these problems.
Thirdly, we need to give new impetus to the energy supply, that is to say produce more energy. My question concerns what is being done to ensure that, through district heating, co-generation etc., Europe’s basic industry also produces more energy. Mr President, energy is power. The thing is, to ensure that this power is used in the right way.
. Mr President, I agree with the sentiment underlying these questions: how to find solutions to the challenges as a response to our Kyoto obligations, to high oil and gas prices, and how to deal with Europe’s increasing reliance on imported hydrocarbon. These are key issues for the new Commission, as I have already indicated to Parliament.
The whole point of a coherent energy policy is to develop a package of mutually reinforcing policies that together achieve the three core objectives: competitiveness, sustainable development and security of supply.
Let me first of all address the issue of our external dependency on oil. The latest oil price increases are a strong reminder that the oil market remains volatile. It is clear that the current and future competition for hydrocarbons resources does and will continue to affect the global security of supply and economic growth. My concern is even higher when we look at energy forecasts. If nothing is done, energy imports by 2030 could amount to 70% of total needs.
We should of course continue our policy of diversification and our dialogue with the producer countries. However, because of the degree of dependency, the European Union has little room for manoeuvre to influence energy supply. In addition, our own energy sources are either low or, in certain cases, less competitive. It is therefore essentially on the demand side that the EU can and should intervene. That is why I believe that the Union should concentrate on guiding and steering demand.
Against this backdrop, the European Commission has already committed itself to actions designed to diversify the different energy sources, to promote energy efficiency and support renewables. All those actions point to a reduction in the use of hydrocarbons in our society and a decrease in their share of the energy mix. As I have already announced, I will continue and strengthen the EU’s actions in these fields. I will make a special effort on energy efficiency. Stronger action on energy efficiency will not only benefit our security of supply, but also other key objectives including those linked to the Lisbon Agenda. This spring I will present a green paper on energy efficiency to outline my ideas.
Although I understand the intention of honourable Members to cross-subsidise renewable energy, I am afraid that it will be difficult to judge what ‘windfall’ profits are, or what ‘too much involvement in enterprise policy’ is. It will also be difficult to tell companies how to spend their profits. At the same time I am following the advice of honourable Members.
I have also to point out that major oil companies, such as BP, Shell, Repsol and Total, have already started substantial research, development and deployment activities in renewable energies and CO2 capture and storage. In my discussions with them I always stress the importance of their playing an increasingly active role in this area. In my further contacts with the oil companies active in the European Union area I will, therefore, strongly encourage their commitment to research into and development of renewable energies and CO2 capture and storage. Having said that, I have to stress that the European Union has in recent years established a framework for the promotion of renewables that is unique in the world, with directives on the promotion of green electricity and biofuels. A spin-off from these directives has been the development of support systems in most Member States and a continuation of the leading role of the EU in eco-technology.
Moreover, the Commission has been actively supporting research into and the demonstration and use of alternative forms of energy. This is expected to continue in the coming years. In this respect, I have to mention in particular the co-financing of the research and development activities, in particular the financial support for the research and technological development phases, and for the demonstration of large-scale installations and the penetration of these new technologies into the market. Such financial support is currently made available under the Sixth Framework Programme for Research and Technological Development. In this context, the proposal of the Commission regarding the Seventh Framework Programme for Research and Technological Development, which is planned to be adopted in April 2005, will open the interinstitutional debate on the key European Union priorities for research and technological development for the coming years.
Now I would like to come to the issue of environmental goals and competitiveness. The European commitments, not least those related to climate change, have been translated into a number of operational targets in energy policy that at the same time promote the competitiveness of our industry. Therefore, the environmental goals are fully integrated into the energy policy objectives and instruments. One good example is Directive 2001/77/EC on green electricity, which has generated an extra effort with regard to the production and installation of windmills. A significant number of jobs has been created in this new and rapidly growing industry, where some European countries are now world market leaders. Another example is the directive on biofuels. The production of these fuels not only contributes to meeting our Kyoto targets, but also has a positive effect on rural development and therefore on our global economy.
I think that the most important direct effect on our economy will, however, come from strong policy action to increase energy efficiency throughout our society. It is estimated that 20% of our total energy use could be saved in a cost-efficient way. Not only would energy efficiency save money, it will also create jobs in Europe and be of benefit to the environment. That is why the Commission has made eco-technologies one of the political priorities in the Lisbon Agenda.
It is my conviction that environmental goals, security of supply and competitiveness go very well together. The Commission has proved in the past that it is ready to take action in this field. I certainly intend to make a real effort to reinforce these policies.
. Mr President, in this debate I am only too happy to declare an interest in shareholdings in several oil and gas companies. Profits are good, as a measure of the success of enterprises and as a means of investment in the future in research and development and replacement capacity.
Higher oil prices make more money for governments, not oil companies, as tax is the biggest component in road fuel costs to the consumer. So perhaps this question should be addressed to the Member States instead.
We should beware of directing investment and interfering in companies’ decisions on investment. Governments and public bodies are not very successful at picking winners. I wonder whether those who seek to tell companies what to do with their profits would be as quick to offer to share losses in the future. This is knocking on an open door, because the companies are already investing very substantial sums in alternative and successor technologies in researching a whole range of different technologies. They are doing it for obvious supply and commercial reasons. When oil and gas run out, these companies want to be supplying alternative and successor fuels. Shell and BP are investing huge sums of money in photovoltaics and wind and a whole range of synthetic fuel technologies. Perhaps colleagues should take comfort from the Labour minister who says that windfall taxes are not on the agenda. They are not a sound way of proceeding. Let market mechanisms be the way to encourage renewable and alternative sources of energy.
. Mr President, Commissioner, ladies and gentlemen, we are asking the Commission whether it would be prepared to negotiate a voluntary agreement with oil companies based in the European Union, in which some of the unexpectedly high profits that have resulted from rising oil prices would be invested in research and development with regard to alternative forms of energy. I have not received a clear answer to this. Whether this would even be sensible is something to be considered. It has been mentioned that companies are already doing just this, albeit on a small scale compared to the huge importance of these issues we are speaking about.
National oil companies have always been profitable, not by accident and not just last year, but for decades. The more than EUR 60 billion profit made last year is so incredible that it even exceeds many countries’ budgets. In the case of my country, it is double. This then is more about countries than just companies.
The huge earnings are of course due to China’s growth, and, in particular, the situation in the Middle East, which is to say the war there. It is public knowledge that oil companies have even sometimes contributed to the outbreak of war or insurrection, with oil prices rising as a consequence. We know that the industry also has cartels and that it is not a very gentlemanly business. War has been waged over oil on many occasions in the Middle East. In other words people have got their hands dirty with this substance of such great importance to us all.
High oil prices are obviously very harmful to the economy and now the question is whether these profits will be used for any sensible purpose, and how sensible. We are insisting that they should be spent on research into alternative energies, which, ultimately, as Mr Chichester said, is of benefit to the companies themselves. In this way we would at the same time be fulfilling our own share of our environmental targets. The Commissioner said that it is difficult to interfere in the business of companies. It is difficult because they are bigger than states, but I would urge you to be courageous, because we have a responsibility to the citizens of Europe and, in fact, the future of all humanity. These are, therefore, not trifling matters. There are actually two alternatives: increase research or raise taxes. One or perhaps both.
. Mr President, I thank the Commissioner for his clear words on energy efficiency; reducing demand in both the energy and transport sectors will be one of the important answers.
This weekend I was in Wels, Austria, attending one of the biggest renewable energy fairs. What has been done in Upper Austria could be done in other regions of Europe, because in Upper Austria today only 7% of all new houses are heated with oil. 20% of oil use in Europe is for heating houses. In Upper Austria they have more or less completely switched to wood pellets and other renewables. So we definitely need a directive to promote the use of renewables in the heat and cooling sector, in other words low-temperature energy uses.
Commissioner, I hope that your colleague, Mr Barrot, will contribute to your efforts to bring more efficiency to the transport sector. We are not efficient enough when it comes to standards for cars. We need a better modal shift in transport.
Another issue brings me to what oil companies could really do. We have a directive on biofuel. We have to finance the implementation of these directives from our limited public budgets. What if we obliged the oil companies that sell fuel in Europe gradually to increase the minimum amounts of green fuels available at the pumps? Then the payment would no longer have to come from scarce public resources, but from the huge profits of oil companies. This would be a very clear signal to the oil companies that they have to invest in alternatives and do more to promote them.
Mr President, it is a good thing that this newly-elected Parliament should discuss renewable energies, something we have not done since the election. Admittedly, there will be a report from the Committee on Industry, Research and Energy, but I am sure we will be waiting another few months for it. For that reason, it is a good thing that it is on the agenda today.
The reason, though, why the Group of the European People’s Party (Christian Democrats) and European Democrats did not put its name to the question was that we have certain doubts about the way in which this is now being articulated. I share the misgivings that Commissioner Piebalgs has expressed. Another issue is that there are a number of companies that are already doing a very great deal in the field of renewable energies, and others that are not yet doing so, and there is a lack of nuance in treating them both the same. We have to do something. Politicians like ourselves, at the European and national levels, have to create the right framework conditions, so that those who invest a great deal in renewable energies receive an additional incentive to do so by finding the right conditions. I am grateful to Commissioner Piebalgs for stating the fundamental principles so clearly. I agree that renewable energies play an important part in a strategy for reducing our dependence on fossil fuels and helping us to achieve the Kyoto objective. Energy efficiency is another important area, and we believe that nuclear power, too, should make its contribution.
I would, though, like to leave the Commissioner and the House with a final thought. Among renewable energies, I believe, we have to prioritise in a new way. A very great deal has been done in the fields of wind power and photovoltaic electricity, but we know that there are problems inherent in both these forms. Photovoltaic electricity still requires the spending of a very considerable amount of money in order to save a tonne of CO2. There is a good deal more potential with biomass, and also in the use of heat, that is, solar energy for heating purposes. The Commission will be heading in the right direction if it addresses this issue and improves the framework conditions in Europe for use of solar energy for heating purposes and for the use of biomass as a whole. Where that is concerned, I think all the groups in this House are behind you.
– Mr President, ladies and gentlemen, I listened to what the Commissioner said, and it seemed clear to me. However, I do not think his answer was a sufficient response to the question put to him. The request that was made has a strength, validity and coherence of its own.
We have a number of serious problems to face in Europe, as you well know. The first concerns the fact that the European Union is consuming more and more energy and importing more and more energy products; the second concerns the relationship between energy development and the environment, particularly after the Kyoto Protocol is implemented; and the third concerns the quality of life in our cities from the perspective of energy pollution.
These points increasingly lead to the conclusion that we must think about the energy of the future, renewable energies in particular, and about constant research into alternative forms of energy. By promoting renewables, I believe we can help to achieve the targets of our general energy policy, security of supply and competitiveness, as well as improving and strengthening environmental protection and sustainable development.
There is a general awareness and belief that to achieve all that we need not just coherent political choices, but also huge public and private resources. In this specific case, I find it perfectly natural to call on businesses such as the oil companies – which have been able to enjoy special market conditions and make sizeable profits – to play their part alongside others with appropriate funding for plans and projects relating to alternative, renewable forms of energy.
By adopting this approach we would be genuinely encouraging not a restriction on companies’ freedom to make profits, which should be left unaltered, but what is commonly called ‘corporate social responsibility’. Of the possible actions already brought up in the debate, one that I regard as extremely important is taking action in our major cities and large towns by investing resources to improve them from an energy and environmental point of view.
We need to send out a clear signal that this is a turning point, and to do that it is absolutely essential to have everybody, including the oil companies, on board. That would be a useful answer that the Commission could give to every European citizen.
Mr President, I listened to the Commissioner with increasing hope that this debate would lead to something more than the warm words and hot air that we have seen on this subject so far.
Coming from Scotland, I have a vested interest in this subject. We have just over 5 million people and yet, with all our natural assets, the University of Scotland has calculated that we could contribute 1% of the world’s renewable energy needs. That would be worth some GBP 14 billion or EUR 20 billion per annum. Green energy is not a loss leader. To achieve this, we need leadership, which, sadly, the Scottish Government is not providing. We in Scotland and in Europe need a coherent energy plan. The European Commission is in an ideal position to provide the leadership and structure that these emerging technologies need.
We heard last week that the European renewables organisations are asking to be allocated EUR 250 million in the Seventh Framework Programme for Research. I challenge the Commission to achieve and surpass that.
Mr President, I am very much obliged to the Commissioner for his factual responses to the questions from the Communists and Socialists.
The fact is that their ideological …
Yes, Mr Swoboda, now just listen to me. The ideological baggage you packed into your question defies description. The Commissioner gave a factual answer; he used the opportunity to set out a number of starting points relating to his prospects for a proper energy policy.
I think it erroneous to take the energy and oil firms’ windfall profits as a pretext for distracting from one’s own responsibility for renewable energies, and for that error the Socialists and Communists in this House must bear responsibility.
We have just heard the figures: EUR 60 billion in profits! Let me remind Mr Turmes that oil prices are driven up not only by the oil-producing countries and the crude oil companies, but also and primarily by states, through taxation. In my own Member State, Germany, alone, approximate calculations indicate that the public become liable to over EUR 30 billion in additional taxes every year. This is a problem from which this sort of question should not divert attention, and I am grateful to the Greens and Liberals for having broadened the issue and enabled us to have a proper and wide-ranging debate today.
What we can do is, I think, plain to see. We all remember well the debate we had on biofuels; it was not this House, but the unwillingness of the Member States, that prevented the inclusion of mandatory blending, and now Mr Swoboda wants to impose on the Commission an obligation it will never be able to discharge. We have to keep our feet on the ground and stick to the areas where we are in a position to do something – security of energy supply, the development of alternative forms of energy, promoting research, the overall framework. That is where we have to discharge this responsibility, but not by taking the excessive profits of oil companies as our starting point.
In 1973, it was estimated that the oil reserves would last for another 30 years. The reason why they will now last for far longer is that these profits were used to seek out new stocks of crude oil. We rely on that being where the responsibility for the security of our energy supply is discharged.
Mr President, about three months ago, on 10 and 11 December, I, on behalf of this House, took part in the trilateral energy conference of the Nordic Council, the Baltic Assembly and the Benelux Interparliamentary Consultative Council, which was concerned with the promotion of renewable energy, as well as with the future of nuclear sources. An outstanding document, entitled ‘Sustainable and Secure Energy Supplies’ was presented which will also be discussed at the end of this month in the Committee on Industry, Research and Energy. The parliamentary delegations at the conference once again established that we failed to complete the tasks laid down in Gothenburg and Lisbon. We are unable to increase the renewable energy percentage from 6% to 12%.
Given that fossil energy sources are finite, we must work towards intensifying research programmes. That is what we in this House will also be doing next Wednesday when we discuss the Locatelli report. The combination of private and public means is the perfect formula for the Lisbon agenda. The need for new investment variants and new forms – public private partnership, if you like – is also at issue.
Within the priorities of this Parliament and on a voluntary basis – except for ‘stealth taxes’ on energy, which are unacceptable – but within these pre-conditions, Commissioner Piebalgs can certainly enter into dialogue without any problem. The European investments in hydrogen technology, for example, as argued by the High Level Group, are necessary. We realise that the oil companies have a lot of freedom at the moment. They are significant partners and they are already doing a great deal, but it is impossible to get them to cross this line on a voluntary basis. I would like to find out from the Commissioner how he tackles the discussions he referred to in practice.
– Mr President, Commissioner, I should like to put the question of alternative forms of energy into the context of the Lisbon Strategy and the approach to climate change taken in the Kyoto protocol.
There are two advantages and one disadvantage to applying the protocol.
The advantages are a) protection of the environment and human health and b) the pressure for technological innovation.
The disadvantage is that, until innovation is marketable, there remains the question of the adverse impact in industry, such as a reduction in exports by 3.8 to 5.1%.
Without doubt, renewable sources of energy can contribute to a secure energy supply in Europe; however, they can also contribute to the Lisbon Strategy via technological development, technology exports, job creation and environmental protection.
However, there appears to be a gulf between the successful demonstration of innovative technologies and their actual penetration of the market and I think that it is a that this gulf be bridged as quickly as possible.
What measures do you, as Commissioner, intend to take in this direction, apart from the promotion – and/or the possibility – of concluding voluntary agreements with the energy industry?
There is no doubt today that, in view of climate change and the safety of energy supplies, we must make progress in using renewable energy resources. Even if part of the profits of oil companies were spent on this, I am not convinced it would be enough. For this we have to, at the very least, advance on two other fronts, those being commitments by Member States, and centralised research and development. Let us look at the first: commitments and approaches by Member States.
According to the Commission report before the European Parliament ‘several countries have still not taken practical steps in the interests of reaching stated objectives’, and at Community level the target of 22.1% (of energy) by 2010 (coming from renewable sources) is in danger, and a figure of only 18 to 19% looks realistic.
Huge differences appear between the performances of individual Member States, with, for example, my own country of Hungary in last place, only undertaking to reach 3.6% by 2010, even though it is the site of Europe’s greatest geothermal energy resource, and which to this day has not generated a single watt of electricity. Because of this I support the creation of a conference on renewable sources of energy, which would deal with the differing situations of the Member States, and would aim at reaching agreement.It is essential, in addition, that Member States are responsible for ensuring that environmentally friendly electricity can obtain a share of the market, and take into account the administrative, legal, technical, and grid-access obstacles.
Greater aid and joint financing is necessary not only from the Union, but also from Member States. The Commission should do everything to ensure that Member States have greater financial access to development, and also that external costs should appear in the price of energy used. It is definitely worrying to note that in the last twenty years spending on research and development in the field of renewable energy has typically reduced at the national and European level. I suggest in the interests of aid that in the 7th EU technology research and development framework programme starting in 2007, research and development programmes on renewable energy should appear as a separate spending item.
. I wish to begin by thanking the honourable Members of the European Parliament for this debate. Energy policy has not been sufficiently debated either in this House or in the European Union. I would not like the public to view energy policy purely from the perspective of climate change. Energy policy is so important that it needs to be debated properly.
Today’s debate shows that we can encourage markets by creating the right conditions. The European Union has achieved remarkable success. The very fact that we are asking ourselves how we can achieve the target of 22% for green electricity, when the current forecast is for an insufficient 19%, is already a success in itself. We must continue to provide specific requirements to encourage the markets to respond. The Commission will bring forward concrete new proposals concerning renewables, biomass and clean vehicles, and is working on new proposals. In this way we can encourage the market to respond to the needs of society. At the same time, the biggest challenge is to foster concerted efforts to create new technologies. CO2 capture and storage and other new environmental technologies are now on the agenda. That is one of the areas where the Commission’s actions should be strengthened by actions by the Members States and industry. I look forward to working with the European Parliament with a view to achieving such energy policy priorities.
Mr President, those of us who remained silent while Mr Swoboda was making his contribution to the debate would have been grateful if he had kept his remarks to himself, or perhaps made them afterwards. It is a discourtesy to Members of this House to interrupt others’ speaking time.
Mr President, I do think it is permissible to defend oneself when a Member of this House, for demagogic reasons, consistently lumps Social Democrats in with Communists. I think you too would defend yourself if you found yourself mentioned in the same breath as the UK Independence Party orother parties even further to the Right. Members of this House are perfectly entitled to defend themselves against slanders of that sort.
The debate is closed.
The next item is the report (A6-0038/2005) by Ingo Schmitt, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on a Community Air Traffic Controller Licence [COM(2004)0473 C6-0076/2004 2004/0146(COD)].
Mr President, ladies and gentlemen, during conciliation on the ‘Single European Sky’ package, Parliament stressed the need to balance the various parts of the package so as to tackle the institutional, economic and technical aspects while developing a genuine social side. The Commission agreed to provide a proposal for a Community air traffic controller licence quickly. You are debating that Community licence today.
This Commission proposal for a directive has three objectives. First, like Parliament, the Commission believes it is very important that the various elements of the ‘single sky’ package should be developed in a balanced manner. This proposal is a key part of the social pillar. That is why the social partners were closely involved in preparing the directive.
The second objective, the reason why we proposed introducing a Community controller licence, has to do with safety. This common licence will make it possible to improve the safety of air traffic management by raising the standards of controller training. Moreover, the proposal also allows us to identify and, if appropriate, adopt the Eurocontrol safety regulatory requirements concerning the training of controllers in order to transpose them into Community law.
The third objective is that the ‘single sky’ legislation will establish cross-border functional airspace blocks in order to reduce the fragmentation of air space. The licence will make it easier to organise these services either side of the borders and will contribute to labour mobility in the field of air traffic control.
Let us turn now to the means used to meet these three objectives. To put an end to the present diversity of national rules, the proposal for a directive introduces high Community standards for the full range of skills that are essential for safety. This means in particular the conditions for entry to the profession, the structure of qualifications, the endorsements, the content of initial controller training and linguistic ability, both in English and in the mother tongue. This problem of language rules was certainly one of the most sensitive points during the talks in the Council. The Commission has based itself on already accepted international standards. The proposal’s added value is therefore not so much the drawing up of those standards as their introduction into a Community framework that will enable them to be applied in a truly harmonised manner. I am in particular expecting a lot from the certification of training providers, which offers a sound guarantee for the issue of a high level licence.
As I am sure you know, the Council’s work has made good progress and a general approach was adopted at the ‘Transport’ Council on 9 December last. That approach respects the logic of our proposal and I will say that it clarifies our proposal in a number of places or else strengthens it, especially where the practicalities of management are concerned, with a view to the better management of mutual recognition, for example, or to applying the directive to current licence holders. Incidentally, Mr Schmitt, I note that most of your amendments relate to the same subjects as those raised by the Council.
Ladies and gentlemen, the adoption of this report is a step towards convergence between the positions of Parliament and the Council. I have the impression that the Council is ready to examine with you the reconciliations necessary in order to facilitate the early adoption of this text, and I confirm to you that the report is very much on the same wavelength concerning the most delicate point, namely the language rules. The proposals in Mr Schmitt’s report are a balanced reconciliation between legitimate safety concerns and the mobility and free movement of controllers. That is why, Mr President, the Commission is awaiting Parliament’s position on this matter with confidence.
I would like to thank Mr Schmitt again and to say how much this air traffic controller licence will enable us to move forwards into a single sky that is safer for all Europeans. That is why I am confident that Parliament will help us to take this constructive measure.
.  Mr President, Commissioner, ladies and gentlemen, thank you for what you have said, which has in fact made it even clearer that this proposal from the Commission is to a large degree accepted by this House, and, in the final analysis, wanted by the Council, as it stands. For that reason we should try to complete work, as soon as possible, on a joint directive that can then enter into force.
It is still a characteristic of the European situation that European airspace belongs to those who are most overburdened on a global scale. On the one hand, the high level of traffic occurs, not in a flexible space, but rather in a fragmented European sky; the Member States’ air traffic control systems are still often not mutually compatible. Individual states often retain their own rules, regulations, procedures and performance standards. It was this, just over two years ago, that led the Commission and Parliament, under the slogan of the ‘Single European Sky’, to introduce four packages of measures aimed at doing away, once and for all, with this fragmentation in the sky above Europe.
At the time, my response to all this was rather cautious, for it was unfortunately impossible for the Council to fully implement all the things in this package of measures that Parliament had thought up and asked for. Right now, though, we can be confident that the Member States – at least where the issue of cross-border blocks of airspace is concerned – are evidently prepared to accommodate each other, so that it may well be possible to create a single airspace in Europe within the foreseeable future.
At that time, we also – as you said – put on the agenda more things that we wanted the four regulations to do, it having become apparent from discussions at the time that there were many incompatibilities in the field of air traffic control, whether the hardware, the technology, or even the actual services performed by air traffic controllers. That is all the more astonishing when one considers that many of the preconditions and standards have been made the subject of international rules by the ICAO or by Eurocontrol. Despite that, there exists in almost all the Member States a variety of regulations, with the consequence that individual air traffic controllers’ licences are not compatible. That is why I believe this harmonisation to be urgently necessary, and that there are three things it will enable us to achieve.
Even greater safety is, in any case, worth working towards, and that we will achieve by standardising training and in-service training – with high standards, of course. As you yourself said, one fundamental issue in this is language skills, which are not, at present, guaranteed in every area. You also stressed a second point, that being the issue of who is to provide the training, of how people are to be tested and certified; in future, an independent body will be able to examine their performance in terms of how good the training is and how well it enables the air traffic controllers learning there to do their jobs later on.
A third point, and one that I regard as far from secondary, is that air traffic controllers are, to this day, as a rule barred from pursuing their occupation if they were trained in another Member State.
I regard all three of these points as important, and we should therefore implement them as soon as possible. If I am right in my judgment, this is not a matter of dispute. Such was, in any case, the impression I got from the competent specialist committee, which adopted my report by a large majority. It is also clear from conversations with Members that there is scarcely dissent, except – as always – on minor points with the Council, but I am confident that we will agree on a joint regulation as soon as possible.
I would like to thank all the Members of the House who have contributed helpful proposals, suggestions, or criticisms to this or that aspect of this report, enabling us, overall, to come to a result with which we, together in this House, will be able to take a positive decision.
.  Mr President, Mr Vice-President of the Commission, ladies and gentlemen, as a rule, our group, that of the European People’s Party and European Democrats, entrusts Mr Ingo Schmitt with matters relating to air transport and safety in the air, past experience having shown that we can generally follow where his proposals lead.
It is therefore hardly surprising that we can identify wholeheartedly with the work he has done as rapporteur for what we have before us today. We are grateful to him for his essential contribution to making what we hope is a further improved text out of one from the Commission that was already good. According to what we have heard, there are actually very good indications that the Council will go along with it, so that all three institutions will be in this together. In the committee, as has already been pointed out, we were largely unanimous in favouring a high level of awareness of responsibility and competence, and in stating more precisely what these general requirements would mean in a range of specific applications.
Reference has already been made to one important aspect of this topic, that being the issue of language skills, particularly where English is concerned. In the past, there have been all too many tragic instances of deficient communications being the actual cause of grave calamities.
Both the rapporteur and – indirectly – the Commission have already observed that the outcome in the committee was almost unanimous. This was not so much an expression of our not regarding this report as important as of our having indeed having come to what was largely a consensus – a consensus that we want to see emphasised by as solidly united a vote as possible in the plenary, which will enable us to take a substantial step closer to the single European sky about which we hear so much said.
.  Mr President, Commissioner, ladies and gentlemen, let me start by thanking the rapporteur. The directive on the air traffic controllers’ licence is a significant step towards the realisation of our great goal of a single European sky. For a start, the creation of functional airspace blocks across borders is dependent on it. Secondly, there is now a presumption of harmonised licensing and training at a high level in this area, which also makes air traffic controllers more mobile, something that is urgently needed in view of the fact that Europe is short of some 1 500 of them. Thirdly, standardised rules and regulations at a high level help to improve safety to a marked degree.
Let me say at this point how glad I am that the rapporteur has taken on board my idea of implementing harmonised training in crisis management techniques. This will make us better prepared for extreme and dangerous situations such as the hijacking of aircraft.
What we see as important as regards increased mobility is that we should be able to reduce excessively stringent requirements as regards local languages – and here I am not talking about English – to justifiable individual instances. This is the only way in which we will be able to prevent market foreclosure through the back door. We Social Democrats also take the trade unions’ concerns seriously, and that is why we want explicit mention in the directive of social dialogue. Particularly in view of the heated debate on the services directive, we also see it as important that the host country principle should apply to air traffic controllers; firstly, as a means of preventing social dumping, and secondly, in order to enable the controllers to work together as a team without that being undermined. Now more than ever, being an air traffic controller is an attractive career, and one that can take you all over Europe, and I hope that it will be one on which even more young people will decide than they have done in the past.
.  Mr President, warm thanks particularly to the rapporteur, who has managed – in the committee, at any rate – to bring this topic to a conclusion with a high degree of consensus, in a very agreeable atmosphere, and with a great deal of concentration on the matter in hand.
There are a few more points, of great importance to me in this context, that I would like to mention. One is the issue of how we prevent social dumping; it has been apparent from the dialogue as a whole that we agree that this is something we cannot afford in an area in which the safety requirements are so stringent.
Secondly, we all attach great importance to training and safety, and here there is a need for more training on how to deal with extraordinary situations, such as hijacks and the like, in a job where people can be under extreme pressure.
My third point is that I too thought it important that the follow-up to this directive must cover, step by step, the staff right down the safety chain with any involvement in the decision-making process, for this is where there must be harmonisation across the board and where mobility must be ensured.
Above all, I would like to say something else about languages, one of the most interesting and most vigorously debated issues, where the impression was sometimes created that what it was about was not so much the mastery of the host state’s language, but rather the establishment of obstacles by way of the back door. To that I would say that creating obstacles of this sort in this area would be to set up the wrong benchmark. We have to ensure excellence in the use of the English language, and that is what this directive ensures. I thank all Members of the House for their good cooperation.
. – Mr President, ladies and gentlemen, my group voted in favour of Mr Schmitt’s report in the Committee on Transport and Tourism, even though we are, of course, rather sad that our amendment on the treatment of flight controllers as a public service was not accepted.
On the whole, though, one has to be honest and say that harmonisation, Mr Schmitt’s chosen approach, is entirely in line with our thinking, for, at the end of the day, harmonisation can be an overall goal for the European Union, no matter in what area. If harmonisation proves successful in certain political fields, if we manage to bring about the same conditions, that cannot do other than improve social standards and safety in every instance, and consequently bring about fairer competition among ourselves.
It is down this road that the rapporteur has gone, while of course incorporating certain other things, two of which I would like to highlight. The first – and as the previous speaker has already said – has to do with the flight controllers, where we said ‘no’ and contended that the law of the country in which the flight controllers perform their services must apply.
I have come to know Mrs Lichtenberger too well to be surprised by what she said to the effect that social dumping must not be allowed under any circumstances to gain a foothold in this area. There must be no place for social dumping anywhere! If we make that the principle for this directive, we also have a good chance of making general changes to the services directive, and of doing away with the country of origin principle, which really does lead to social dumping and the erosion of the law.
A second point that is of course of equal interest to me as rapporteur on the monitoring of road transport is Mr Schmitt’s proposal for a mandatory and standardised or harmonised list of penalties. I very much hope that we can get this past the Council, for that is precisely what we need on the roads.
It is not acceptable that different Member States should, to some degree, treat different offences as more or less significant. This is where I regard harmonisation within the European Union as urgently necessary, and so I hope you manage to get it accepted. I will get my turn a bit later with the second reading of my report, and that of course increases the likelihood that I will achieve it too with my report. Once again, then, many thanks to the rapporteur.
. Mr President, this part-session includes discussion of a directive stating that air controllers will have to speak and understand English to a satisfactory level in all Member States. English is already the language of air control. One of the entry requirements to train at Eurocontrol is a good knowledge of English, the international language of aviation. These proposals lessen the requirement to speak English across air traffic control. Amendment 17 says: ‘Member States require level 5 of the ICAO proficiency test in English and/or the local language’. ‘Or’ means ‘or’ in any language. That threatens safety. The report contains phrases such as: ‘the right of Member States to develop national endorsements should only apply in exceptional cases’. That is not English, it is EU gobbledegook. World airlines fear the EU’s costly desire to switch air control from radar to Galileo, but the EU’s air control agenda is not really about airways, it is about EU control and control for the sake of it.
.   Mr President, members of the Commission, ladies and gentlemen, the issues dealt with in the Parliament and Council directive on a Community air traffic controller licence are key issues in the field of civil aviation safety. We cannot afford to be indifferent or to allow any slackness in procedures and measures in this field, given that any problem could pose a threat to human life and health. I therefore believe that this directive is necessary, and indeed essential.
If the sky above us is to be treated as a Single European Sky, then precise and clear legal regulations are needed. These regulations must also cover air traffic controller licences, because the work of air traffic controllers must meet the highest possible standards of responsibility and professionalism. As well as specialised training for work under normal conditions, which we all hope will always prevail, it is important that training be provided for any exceptional situations or crises that could arise. Air traffic controllers must therefore be people with a great deal of theoretical knowledge and extensive practical skills. They must be in excellent physical and mental health, which means that regular check-ups are necessary, and they must be people who can remain calm and in control even in exceptional situations, such as crashes and terrorist attacks, as mentioned by the previous speakers. With regard to knowledge of languages, air traffic controllers obviously need a very good knowledge of English, the common language, yet they should also be fluent in the local language, as this would be particularly important in a crisis.
I believe that these regulations should also provide for some kind of feedback, or systematic monitoring of the impact of the legislation, as well as for the adoption of any amendments that become necessary, particularly with regard to developments in electronic and digital technology.
Finally, I should like to extend my sincere thanks and appreciation to the rapporteur, Mr Schmitt, for the effort he has put into dealing with this issue. I say thisas someone who has helped train Polish civil pilots, as until recently this was my job at the Rzeszow University of Technology. I also believe it would be a good idea if EU legislation on such an important matter were to be adopted and respected outside the European Union. There are no artificial borders in the sky, and the laws of aeromechanics apply everywhere. The principles of aviation safety should therefore be enforced throughout the world, and the European Union may well be able to help ensure that this is the case. Many thanks.
– Mr President, all of us – at least those of us who attended the parliamentary debates during the last legislature on this issue – remember the emphasis placed on initiatives aimed at improving the organisation, punctuality and safety of navigation and air traffic control services and, on a practical level, at creating a single European sky and related regulations.
Mindful that managing a complex air transport system and air traffic control system must be seen from a broader global perspective, which encompasses not only air traffic management systems (ATM) but also airlines and airports, we note that this directive will complete an important aspect of the single European sky, namely the harmonisation of rules relating to the issuing of training licences for air traffic controllers in the European area. This will in turn improve their mobility and facilitate the work of cross-border airspace control services.
It is also important to clarify the legal situation as regards licences issued by the Member States under national law prior to the new directive’s entry into force; the necessary legal certainty must be provided and the directive must not be applied retrospectively. Hence the importance of the adoption in committee of an amendment covering this aspect, which will hopefully be adopted in plenary with the adoption of this report.
We are also pleased about the reference made by the rapporteur, whom I take this opportunity to congratulate on his excellent report, to the fact that, following discussions with interest groups, he was able to conclude that both workers and the industry – the Commissioner referred to this – not only consent to the introduction of a harmonised Community air traffic controller licence, but even welcome it. This also confirms that neither the economic aspects, nor, more importantly, the social aspects of the European single sky, including vocational training, have been overlooked by the Commission or by Parliament.
Mr President, I now hope that, when it is put into practice by the Member States, this initiative fully achieves all the objectives for which it was created and that it constitutes a practical opportunity to enhance the effectiveness of ATM services and of air transport safety for the benefit of its users, which, ultimately, we all are.
Mr President, Commissioner, I would like first to congratulate Mr Schmitt on the extremely full and balanced nature of his work. At last we have a text of very great quality, and the work of amendment done in committee makes an important parliamentary contribution.
It is a text that flows naturally from the work we did during the last parliamentary term, that is to say on the establishment of the single European sky, and this social dimension was absolutely essential because we are dealing with a public safety service that is first of all a manpower service. The quality of air traffic control and of air navigation depends on the men and their qualifications, and its quality is of course its high level of safety.
I believe the text meets all these requirements. I do not know what the outcome of the vote will be tomorrow, but it seems to me that it represents rather the anti-Bolkestein approach. It is an exercise in Community regulation. It is an exercise in harmonised regulation. It is an exercise in mutual recognition, with extremely detailed work on certification, endorsements and mutual recognition. From that point of view, I am very pleased with it.
From this perspective, Amendment 20, which wants it made clear that air traffic controllers will be subject to the social jurisdiction of the country where they work, is quite crucial. It will be the explicit confirmation of what we all want, that is to say harmonisation, not social dumping.
Secondly, we are again presenting Amendment 22 on the sectoral social dialogue. I know that some of our fellow Members say that goes without saying. However, we think it is even better to say it, especially since the Single Sky Committee has not agreed to include workers’ representatives, which is quite crucial for the quality of the service in this field.
Mr President, the Commission looks forward to the position Parliament will take on this dossier with confidence and I would like to thank the speakers who have all stressed the excellent work Parliament has done and paid tribute to the rapporteur, Mr Schmitt. I do in fact believe this report is a very encouraging report and, once again, I want to add my voice to the praise and thanks that have been addressed to the rapporteur of the Committee on Transport and Tourism.
I now have to speak on the amendments. I am not going to review them individually, Mr President. With your permission, I would prefer to take them in groups. Most of the amendments seek to clarify the text of the proposal for a directive and to highlight safety, because safety really is this text’s absolute priority, or to introduce continuation training in the realm of safety. Such is the case with Amendments 1, 2, 3, 5, 7, 8, 9, 11, 12, 13 and 15. The Commission is therefore able to accept all these amendments. The same goes for Amendment 16, which tightens the conditions for the introduction of national endorsements, and for Amendment 18, which seeks to simplify administrative burdens.
The Commission will be able to back your position on the language rules, which in a balanced way reconciles legitimate safety concerns and the rights of free movement of controllers; your Amendments 10 and 17 bring about genuine convergence between the positions of Parliament and the Council.
A number of other amendments are acceptable in principle provided their wording is amended slightly. The Commission fully supports the principle of Amendment 6 concerning monitoring by the social partners and involving and consulting them. I have already stressed this point in my first speech. So far as Amendment 14 is concerned, the Commission accepts the idea of greater training in safety, but believes it would be better to deal with this in Annex I, which specifies the content of training.
Then there is the amendment that introduces the reference to the law of the place of work in the case of mobility. I fully understand the logic behind Amendment 20. The legal basis for such a proposal is nevertheless safety, and that objective is pursued through the establishment of standards for the essential conditions in the matter. As Mr Savary has pointed out, there is already Community law on this subject. The Worker Secondment Directive does in fact provide that the conditions of the place of work shall apply in the case of secondment. That is why, instead of an article that is alien to the purpose of the text, the Commission would be willing to accept a recital making explicit reference to relevant Community law, as you have asked for.
As I have just said, to confirm the importance of involving the social partners in implementing and monitoring this directive, especially in support of Amendment 6, I propose that such a reference to the social law applicable be included in a recital. In other words, this text, which is essentially about safety, is located in the context of a Community social law that can well be referred to in the recitals.
That leaves us with three amendments that the Commission is not able to support, for formal reasons in particular. Firstly, the Commission believes it is unnecessary to retain the requirement for accounts complying with international standards, as Amendment 19 asks for. The providers of continuation training, that is the suppliers of air traffic control services, are already covered by other Community regulations, and such a requirement seems to us to be excessive for small training providers. The Commission is therefore able to agree to a complete deletion of the paragraph concerned, your concern for sound management already being covered by other sources of Community law.
On Amendment 21 on the structure of penalties, the Commission prefers to keep the standard formula as it also appears in the general approach adopted by the Council. There is also Amendment 4, which touches on a very important aspect of the introduction of a licence: what should be done with holders of national licences? In our view, the solution is not to defer the introduction of the new harmonised standards or to have two parallel standards of competence existing side by side. Quite honestly, that would not be good for safety. That is why the Commission is unable to back this proposed amendment. Having said that, it is open to any solution that is conducive to the rapid introduction of the standards of competence, while of course respecting the obligations of legal certainty for current licence holders.
Amendment 22 was tabled just before the plenary session. As I mentioned earlier, the Commission supports the consultation and involvement of the social partners; they are essential. To be more precise, however, it does not believe it is essential for such an obligation to appear in this text.
There we are, ladies and gentlemen, the Commission is in broad agreement with your work. The Commission is genuinely able to give its full support to Mr Schmitt’s report and I would like to add that the Commission’s and Parliament’s positions are really very close. The constructive nature of Mr Schmitt’s report really must be emphasised and, as I believe Mr Rack said just now, while the initial proposal was a good one, the text is even better. Yes, it is true, the text is even better, proving once again the importance of Parliament’s work as co-legislator.
If you validate this approach in tomorrow’s vote, I therefore believe we will have made progress towards achieving the objectives we have all set ourselves: that is, seeking even greater safety in the field of air traffic control. That is what Europe’s citizens are expecting of us, and it is all the more necessary if we want air traffic to develop in the direction of a very high service quality, with, in particular, a level of safety that should make the European sky probably the safest sky in the world.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the recommendation for second reading (A6-0003/2005), on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a regulation of the European Parliament and of the Council amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 [(12062/3/2004 C6-0189/2004 2003/0184(COD)] (rapporteur: Proinsias De Rossa).
Mr President, I wish to begin by expressing my regret that the rapporteur, Mr De Rossa cannot be present. He is the MEP who has worked on this matter and who is most familiar of all with it, but he is unfortunately ill at home in Ireland and cannot participate in this debate. I am therefore replacing him, which is not difficult because both my political group and I have the same view as Mr De Rossa when it comes to adopting a position at Parliament’s second reading. We think we have to say yes.
Allow me to begin by saying something about the significance of Regulation 1408/71. It is fundamental to free movement in the EU to make it easier for people to move between different Member States and, at the same time, be able to collect various social benefits. Since this Regulation came into force in the 1970s, it has been fundamentally revised. Moreover, improvements have been made along the way. Improvements have been made now too, which is also the reason for the rapporteur’s adopting the position he has.
When we debated the matter in the committee, there was a large majority in favour of our approving the Council’s common position. The result of the vote was 30 votes in favour and one against. If I remember rightly, this ‘no’ vote was from someone who, in quite general terms, has a poor opinion of free movement and cooperation within the EU. There was, then, considerable unanimity when it came to the debate in the committee and to approving the rapporteur’s position. Since then, a change has taken place in relation to the original position, namely in connection with paragraph 2, which has to do with the fact that, as early as during the discussion in the committee, we knew that there was disagreement between the Commission and the Council when it came to some specific benefits. Since the discussion in the committee, we have found that the wording we used before gives rise to legal uncertainty. We have therefore been advised by Parliament’s legal service to alter paragraph 2. With the support of his political group and of the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left/Nordic Green Left, Mr De Rossa has thus tabled an amendment that eliminates this legal uncertainty. Otherwise, the rapporteur’s position is the same.
There is, furthermore, an amendment designed to have us reject the common position. I wish, however, to argue in favour of our following the rapporteur’s recommendation.
Firstly, we should not delay this process any further. We know about there having been a parallel overhaul of the Regulation itself. Now, the implementing Regulation must also be revised. It would not benefit this process if Parliament were to reject the common position.
Secondly, and if we look at the matter as a whole and at what we said at first reading, the Council has in actual fact taken a great deal of account, even a great deal of account, of the views expressed by Parliament. The two views I am now discussing, that is to say firstly that we must not delay the process and, secondly, that we have to a large extent had our opinions taken into consideration, mean that we should approve the common position, but with the amendment that has been tabled so as to avoid legal uncertainty.
When it comes to the benefits of which the Commission and the Council have different perceptions, these matters should, with the Commission’s consent, be decided by legal bodies. We must not, therefore, pre-empt the decision that may be taken by legal bodies.
I cannot see that it is in anyone’s interest to delay this process or to reject the common position. It is in neither the Commission’s, nor the Council’s nor Parliament’s interests, and it is definitely not in the interests of the people.
Mr President, I want to begin by thanking Mr Andersson for standing in for Mr De Rossa like this and by sending Mr De Rossa my best wishes for his recovery. I am very pleased with the considerable progress that has been made on this proposal, both in the Council and in the European Parliament, progress which means it can now finally be adopted. The Commission proposal before us today seeks to update the Community regulations on the coordination of the Member States’ social security schemes in order to take account of changing national legislation, to clarify the legal position regarding certain articles of those regulations and to take account of recent developments in the case law of the Court of Justice of the European Communities, especially as concerns Annex IIa of Regulation 1408/71.
I would like to concentrate particularly on Annex IIa. This Annex contains a list of special non-contributory benefits which are specifically coordinated in the Regulation I have just mentioned. This coordination, which has been upheld by the Court of Justice, is based on the principle of residence. It provides on the one hand that the benefits concerned are not exportable, but on the other hand that the new State of residence is required, on its territory, to grant the benefits provided by its national legislation. Following recent case law of the Court of Justice, it seemed necessary to review the list of benefits in Annex IIa and to check that it contains only benefits satisfying the following criteria: firstly, the benefits must be non-contributory, that is to say paid for out of taxation, and secondly they must be special. A special benefit is half way between social security and social assistance. It is special when its main purpose is to guarantee a minimum subsistence income or when it is intended solely for the specific protection of the disabled. I want to emphasise the major step forward made in the Council, since as a result of the Member States’ spirit of compromise, the review of Annex IIa resulted in a large number of benefits currently included there being removed. This mainly involves benefits which, although intended for the disabled, are intended mainly to make them less dependent by improving their state of health and their lives. That makes them special and they can therefore no longer appear in Annex IIa.
I therefore want to congratulate your rapporteur, Mr De Rossa, on his excellent report and the Committee on Employment and Social Affairs on its work. The rapporteur and the committee rightly drew attention to the major improvements this regulation will be able to bring to the citizen and, consequently, the necessity of accepting the Council common position if the progress made is not to be jeopardised. It is true that, as you know, three Member States thought that some of their benefits had particular characteristics that distinguished them from other benefits and that those benefits, five in all, therefore fulfilled the criteria for retention in Annex IIa. Not wishing to prevent the regulation being adopted, since it also brings considerable improvements, the Council agreed to keep those five benefits in Annex IIa pending clarification by the Court of Justice of its case law. The Commission has however reserved the right to ask the Court of Justice to make every necessary clarification concerning those five benefits in the light of the criteria set by the regulation. On the basis of those clarifications and findings of the Court of Justice, the Commission will if appropriate present a proposal revising the list contained in Annex IIa.
Ladies and gentlemen, we are about to make real social progress. It is no doubt regrettable that it has not all been completely finalised, but the progress is such that I believe Parliament has every reason to accept it, thus giving our European fellow citizens a further opportunity to experience the mobility people in the European Union should have without losing entitlement to benefits they need in order to cope with the risks of life. I therefore thank Parliament for its work, Mr President, and, I hope, for adopting this text.
.  Mr President, in the Netherlands, we have a saying which, roughly translated, means that you should not crack a walnut with a sledgehammer. The amendment I have tabled can be understood in that sense, and, moreover, when I consider the efforts being made by a number of Member States to convince people that what the Group of the European People’s Party (Christian Democrats) and European Democrats has presented is poor, then I think that analogy of the walnut and the sledgehammer is true to life.
What is this debate about? That is something about which I should like to see some clarity. Today, we are debating the annual amendment of Regulation 1408/71 to take account of changes in social legislation and social security schemes in the Member States. This involves incorporation of the ECJ’s case law, and checking whether the elements that accompany those modifications meet the general criteria for mobility and freedom of movement, but also for those of Regulation 1408/71, the Member States’ proposals having therefore been verified beforehand. We are also discussing Annex IIa, which involves verification of certain specific qualities. It is examined whether the proposals contain elements in respect of which certain benefits should be exportable or not. I would mention Dutch social security by way of example, which need not be exported. In Spain, there is assistance or remuneration, as well as benefits for mobility which need not be exported. We have all established this and we are all agreed on this. Every Member State has made some contribution or other to those listings. What I do not understand, though, is that we, although we have laid down principles in the new coordination regulation, still manage to allow a number of Member States to get away with things of which we have said beforehand that they should actually be exportable.
Normally speaking, I would have left it to the Commission to solve this problem. That is also the reason why we as a group have agreed to this change. Then, however, the Legal Service came on the scene and told us that we in this House cannot approve something that the ECJ has not accepted. We cannot adopt a legislative text containing elements that are unlawful.
That is when the problem started. What escapes me is why we allow the Finns not to have to export their childcare benefit, the Swedes their benefit for disabled children and care or the British their nursing and care allowance – in respect of which, in fact, a petition has been adopted – while at the same time, we are asking 22 other Member States which are forced to backpedal – including the Luxembourgers, the Greeks and the Spanish – to export those benefits. When the Legal Service said that we should not accept this, I asked why the Council had done so. It is on account of unanimity that a number of Member States do not adhere to the rules. Is this something that we in this House should be condoning? I wonder whether this should not be the last time, and I think that we should simply send a clear and straightforward message, which should also be incorporated in the implementing regulation that we are also still awaiting.
. Mr President, it is late in the evening, so of course it is time to talk about Regulation 1408: we always get the best slots for our discussions! I should like to thank the rapporteur for the work that he has done on this. It is with a certain amount of reluctance that my Group has signed up to the amendment because we fully understand the frustration that Mrs Oomen-Ruijten has just expressed. We feel, once again, that a number of Member States are obeying what they believe to be the letter of the law rather than the spirit of the law. However, my Group will not delay the implementation of the other changes that are important and positive for people in order to await suitable cases and the ECJ timetable, since that may not happen particularly fast.
We are concerned about the number of exclusions, not least from the UK, because they particularly affect the lives of the disabled and elderly people. The Department of Work and Pensions’ website describes the disability living allowance and the attendance allowance as two of the most important social security benefits in the UK. The wording is important.
Many Members will find that they receive letters about the importance of these payments for students studying abroad. While it is true that they can apply to be recognised for particular allowances in other Member States, this is not particularly helpful at times when, for example, in the UK they have to have been resident for 26 out of the previous 52 weeks before being eligible for disability allowance. This is not particularly helpful if they have been a student during the period of October to June. We only have to do the maths.
We also get letters from people wanting to retire abroad, where the difference in the monies paid makes a considerable difference as to whether they can move to a climate that has a more positive effect on their health and quality of life. Therefore I deeply regret the decision of the UK Government not to include those social security benefits. I believe that its decisions are discriminatory in their effect, a barrier to equal opportunities and do not fit in with the concept of social inclusion as it crosses boundaries.
I hope that we will see some rapid action from the Commission, even if we could not express this in writing.
. Mr President, in his article in the current issue of Parliament’s magazine, Mr De Rossa stated that his resolution was carried unanimously in the Committee on Employment and Social Affairs. But the record shows that one Member voted against. That was me, and I intend to do so again this week with my UKIP colleagues. Let me explain.
At the centre of Mr De Rossa’s report is a stand-off between the Commission and the Council over the exportability of five benefits, three from the United Kingdom. Mr De Rossa suggests that the report should be adopted without delay, so that Regulation 1408/71 can be tidied up. Then he proposes that the European Court of Justice resolve the dispute over the five benefits. We believe that the decision on the United Kingdom benefit should be left to Her Majesty’s Government, which does not want them to be exportable. Indeed, the Council’s previously stated common position upholds that of Her Majesty’s Government. We therefore deplore the Commission’s change of mind. We believe that it should be for each Member State to define the basis on which its benefits are to be paid and to whom. We absolutely oppose the notion that the deadlock should be resolved by the European Court of Justice. Benefits are part of taxation systems. They are dual systems: taking from and giving back. To interfere in either is to interfere in the taxation system as a whole. Since the EU likes to keep up the pretence that it has no competence for issues of taxation, it should not therefore interfere at all in the benefits system.
To return, finally, to Mr De Rossa’s article, it is noted that Finland and Sweden also contest the listing of two allowances. We respect their stance. The article shows that the Commission has exempted the Irish carers’ allowance, as the Irish Government wished. It is wrong and iniquitous that the United Kingdom carers’ allowance has not been exempted. As regards the three United Kingdom benefits, let me say unequivocally that Her Majesty’s elected government should be treated like its Irish counterparts in that respect and that should be the end of the matter.
Social security is a value which we espouse in the Member States of the European Union. It is a matter of even greater importance to all those who are incapacitated as a result of disability, sickness or old age.
Increased mobility within the countries of the European Union has been accompanied by an increasing number of problems, which must be resolved in as non-discriminatory a manner as possible. For this reason social security systems in the Member States of the European Union must be harmonised so that all cases can receive equal treatment. I support the proposal of rapporteur De Rossa and I will be voting for the report.
In the present situation it is more beneficial to support the amendment to Regulation 1408 and, within this framework, to Annex 2A, rather than continuing with fruitless negotiations, since adopting a joint position has involved the Council in protracted negotiations. Time will tell which cases cannot be included in the list of supplements, so I therefore suggest that such cases be resolved individually, impartially and in people’s interests.
I am pleased that the Council has adopted the proposal of Parliament on the mobility supplement, which covers travel expenses for people with disability, and which is exclusively aimed at providing special protection for people with disability. I also welcome the oral amendments adopted by Parliament, whereby Member States should adopt measures which will help to mitigate any unwelcome consequences for those people who will be most affected by the regulation.
Mr President, the Commission welcomes the support expressed for the common position. I want to emphasise once again that this common position seeks to improve in several respects the rights of European citizens moving within the European Union. May I say that European citizens are really fortunate to be able to move within the Union in this way while being assured in a number of cases of the solidarity they need. That is a real step forward.
Under these circumstances of course – Mrs Oomen-Ruijten will take no offence – the Commission does not support her amendment rejecting the common position because that amendment would jeopardise all the progress made by the Community legislator up until now in the matter of special non-contributory benefits.
The proposal in question will result in dozens of benefits that have not been exportable up until now being exportable. There are however still five benefits at issue that have not been accepted as having to be exportable. The effect of Amendment 2 will be that all those benefits will remain in Annex IIa and will therefore continue to be non-exportable.
I honestly believe that, even if the fate of those five benefits is still uncertain, the agreement reached in the Council and the support, which I believed to be quite broad, in Parliament should enable us to make significant social progress for all European citizens where the remainder of the benefits is concerned. That is why the Commission is keen to see this text adopted.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
I declare the 2004/2005 session of the European Parliament closed.